Exhibit 10.1

EXECUTION COPY

AGREEMENT

For

ENGINEERING, PROCUREMENT, AND

CONSTRUCTION SERVICES

for

42 - INCH SABINE PASS PIPELINE PROJECT

between

CHENIERE SABINE PASS PIPELINE COMPANY

and

WILLBROS ENGINEERS, INC.



--------------------------------------------------------------------------------

AGREEMENT

THIS AGREEMENT for Engineering, Procurement and Construction Services (the
“Agreement”) is made and entered into effective as of this 1st day of February
2006 (“Effective Date”) by and between Cheniere Sabine Pass Pipeline Company, a
company organized under the laws of the State of Delaware (“Cheniere”), and
Willbros Engineers, Inc., a company incorporated under the laws of the State of
Delaware (“Willbros”). Cheniere and Willbros are hereinafter sometimes referred
to individually as a “Party” or collectively as the “Parties.”

WHEREAS, Cheniere desires to design, build, own and operate the 16.0-mile,
42-inch pipeline and related facilities to be constructed from the Cheniere
liquefied natural gas terminal to a pipeline interconnect at Johnson’s Bayou,
all located entirely in Cameron Parish, Louisiana (as more fully described
herein, the “Project”); and

WHEREAS, Willbros, itself or through its Subcontractors or Vendors desires to
provide engineering, procurement and construction services related to the
Project;

NOW, THEREFORE, in consideration of the mutual covenants herein and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Cheniere and Willbros hereby agree as follows:

1. SCOPE OF WORK

 

1.1 In close cooperation and coordination with Cheniere and subject to Paragraph
1.3 below, Willbros agrees to perform the Work, including all Project
management, engineering, procurement, construction and construction management
for the Project, and provide all equipment, materials, supplies, labor
workmanship, apparatus, machinery, tools, structures, inspection, manufacture,
fabrication, installation, design, delivery, transportation, storage and any
incidental work reasonably inferable as required and necessary to complete the
Project in accordance with Applicable Law, Applicable Codes and Standards and
all other provisions of this Agreement. Without limiting the generality of the
foregoing, the Work is described in more particular detail in the Scope of Work
set forth in Schedule “B”.

 

1.2 The Scope of Work is based upon and shall comply with the preliminary
engineering developed by Cheniere’s other consultants and contractors and the
FERC Certificate.

 

1.3 Willbros shall not be responsible for and the Work excludes the Cheniere
Provided Items identified in Paragraph 5.3 which are to be provided by Cheniere.

2. PROJECT SCHEDULE

The Work shall be performed in accordance with the dates set forth in the
Project Schedule attached as Schedule “F”.

 

1



--------------------------------------------------------------------------------

3. COMPENSATION

Willbros will submit invoices, and Cheniere shall pay Willbros the amounts due
in accordance with Paragraph 5.4 of Schedule “A”. The sum of the Cost of the
Work, the Willbros Management Fee and the Contingency Costs is guaranteed by
Willbros not to exceed Sixty-Seven Million Six Hundred Seventy Thousand Two
Hundred Dollars ($67,670,200), subject to additions and deductions by Change
Order as provided herein (the “Guaranteed Maximum Price”), excluding Louisiana
sales and use taxes applicable to permanent materials and equipment to be
incorporated into the Project, which shall be reimbursed by Cheniere in
accordance with Paragraph 5.4.2 of Schedule “A”. Costs which would cause the
Guaranteed Maximum Price to be exceeded shall be paid by Willbros without
reimbursement by Cheniere.

4. GENERAL

 

4.1 The Agreement consists of this signed document (the “Signature Document”)
and the following attached Schedules, which by this reference are incorporated
herein and made a part hereof:

 

Schedule “A”    -

   Terms and Conditions    Attachment I    -    Willbros Parent Guarantee   
Attachment II    -    Payment Bond, Performance Bond and Riders    Attachment
III    -    Mechanical Completion Certificate    Attachment IV    -    Project
Completion Certificate    Attachment V    -    Start-up Certificate   
Attachment VI    -    Change Order Form    Attachment VII    -    Approved
Subcontractors and Vendors List    Attachment VIII    -    Organizational Chart
   Attachment IX    -    Cheniere’s Health, Safety and Environmental Policies   
Attachment X    -    Lien and Claim Waivers Schedule “B”    -    Scope of Work
for the Project    Attachment I    -    Work Site Schedule “C”    -   
Intentionally Omitted Schedule “D”    -    Applicable Codes and Standards,
Drawings and Specifications    Attachment I    -    Drawings    Attachment II   
-    Specifications Schedule “E”    -    Intentionally Omitted Schedule “F”    -
   Project Schedule

 

4.2 A reference in the Agreement to any of the Schedules shall, in addition, be
considered a reference to any Attachments to said Schedules, and to all
documents referred to in said Schedules or Attachments.

 

4.3

Any notice, demand, offer or other written instrument required or permitted to
be given pursuant to this Agreement shall be in writing and signed by the Party
giving such notice

 

2



--------------------------------------------------------------------------------

 

and shall be sufficient when delivered in person or sent by e-mail, by
facsimile, or by certified or registered mail, to the other Party at the
appropriate address as follows:

 

If delivered to Cheniere:    If delivered to Willbros: Richard E. Keyser   
Willbros Engineers, Inc. Cheniere Sabine Pass Pipeline    2087 East 71st Street
717 Texas Avenue, Suite 3100    P.O. Box 701650 Houston, Texas 77002    Tulsa,
Oklahoma 74170 Telephone: (832) 204-2284    Telephone: (918) 481-4163 Fax: (713)
659-5459    Fax: (918) 493-3430 Attention: Mr. Richard E. Keyser    Attention:
Mr. Curtis E. Simkin E Mail: rkeyser@cheniere.com    E Mail:
curt.simkin@willbros.com Copy to:    Copy to: Allan Bartz    Willbros Engineers,
Inc. Cheniere Sabine Pass Pipeline    2087 East 71st Street 717 Texas Avenue,
Suite 3100    P.O. Box 701650 Houston, Texas 77002    Tulsa, Oklahoma 74170
Telephone: (713) 659-1361    Telephone: (918) 499-3706 Fax: (713) 659-5459   
Fax: (918) 499-3702 Attention: Mr. Allan Bartz    Attention: Mr. Mike Reifel E
Mail: abartz@cheniere.com    E Mail: mike.reifel@willbros.com

Willbros or Cheniere may notify the other at any time of a change in, or
addition to, the addresses and/or persons to which communications should be
sent. Notices, demands, offers or other written instruments shall be deemed to
have been duly given on the date actually received by its intended recipient.

IN WITNESS WHEREOF, Cheniere and Willbros have executed duplicate originals of
the Agreement, effective and binding as of the Effective Date.

 

Witness

   

Cheniere Sabine Pass Pipeline Company

/s/ Richard Keyser    

By:

  /s/ Robert Keith Teague      

Title:

  President      

Date:

  February 21, 2006

Witness

   

Willbros Engineers, Inc.

/s/ Kevin R. Fox    

By:

  /s/ Curtis E. Simkin      

Title:

  President      

Date:

  February 1, 2006

 

3



--------------------------------------------------------------------------------

SCHEDULE “A”

TERMS AND CONDITIONS

TABLE OF CONTENTS

 

1. DEFINITIONS

   A-2

2. WILLBROS’ OBLIGATIONS

   A-9

3. WILLBROS PERSONNEL AND EQUIPMENT

   A-12

4. WORK SITE RESPONSIBILITIES

   A-14

5. CHENIERE’S OBLIGATIONS

   A-15

6. WORK PLAN AND REPORTS

   A-20

7. INSPECTION AND TESTING

   A-22

8. COMPLETION AND START-UP

   A-23

9. CHANGES

   A-25

10. INDEMNITY, LIENS AND PATENTS

   A-26

11. INSURANCE

   A-30

12. WARRANTY

   A-34

13. TITLE TO THE WORK AND TO WORK PRODUCT, CONFIDENTIAL INFORMATION

   A-37

14. DISPUTE RESOLUTION

   A-40

15. SUSPENSION OF WORK

   A-42

16. TERMINATION AT CHENIERE’S CONVENIENCE

   A-43

17. TERMINATION BY CHENIERE FOR CAUSE

   A-44

18. TERMINATION BY WILLBROS

   A-45

19. WILLBROS’ OBLIGATIONS UPON SUSPENSION OR TERMINATION

   A-45

20. FORCE MAJEURE AND CHENIERE-CAUSED DELAY

   A-46

21. LIQUIDATED DAMAGES

   A-48

22. PUBLICITY RELEASES

   A-49

23. GOVERNING LAW

   A-49

24. GENERAL PROVISIONS

   A-49

 

ATTACHMENT I

   –    WILLBROS PARENT GUARANTEE

ATTACHMENT II

   –    PAYMENT BOND, PERFORMANCE BOND AND RIDERS

ATTACHMENT III

   –    MECHANICAL COMPLETION CERTIFICATE

ATTACHMENT IV

   –    PROJECT COMPLETION CERTIFICATE

ATTACHMENT V

   –    START-UP CERTIFICATE

ATTACHMENT VI

   –    CHANGE ORDER FORM

ATTACHMENT VII

   –    APPROVED SUBCONTRACTORS AND VENDORS LIST

ATTACHMENT VIII

   –    ORGANIZATIONAL CHART

ATTACHMENT IX

   –    CHENIERE’S HEALTH, SAFETY AND ENVIRONMENTAL POLICIES

ATTACHMENT X

   –    LIEN AND CLAIM WAIVERS

 

A-1



--------------------------------------------------------------------------------

SCHEDULE “A”

TERMS AND CONDITIONS

1. DEFINITIONS

The following terms shall have the meanings indicated for all purposes of the
Agreement and the use of the singular includes the plural, and vice versa:

 

1.1 “AAA” has the meaning set forth in Paragraph 14.3.

 

1.2 “AAA Rules” has the meaning set forth in Paragraph 14.3.

 

1.3 “Actual Contract Amount” has the meaning set forth in Attachment I of the
Letter Agreement.

 

1.4 “Agreement” has the meaning set forth in, and incorporates by reference the
documents as stated in, Paragraph 4.1 of the Signature Document.

 

1.5 “Amendment” means any written modification of the Agreement, signed by both
Cheniere and Willbros, other than Change Orders.

 

1.6 “Applicable Codes and Standards” means any and all codes, standards or
requirements set forth herein (including Schedule “D”) or in any Applicable Law,
which codes, standards and requirements shall govern Willbros’ performance of
the Work, as provided herein. In the event of an inconsistency or conflict
between any of the Applicable Codes and Standards, the highest performance
standard as contemplated therein shall govern Willbros’ performance.

 

1.7 “Applicable Law” means all laws, statutes, ordinances, certifications,
orders, decrees, injunctions, permits, agreements, rules and regulations,
including any conditions thereto, of any Governing Authority having jurisdiction
over all or any portion of the Work Site or the Project or performance of all or
any portion of the Work, or other legislative or administrative action of a
Governing Authority, or a final decree, judgment or order of a court which
relates to the performance of Work hereunder or the interpretation or
application of this Agreement, including (a) any and all permits,
authorizations, certifications, or other approvals or orders, (b) any Applicable
Codes and Standards set forth in Applicable Law and (c) any Applicable Law
related to (i) conservation, regulation, improvement, protection, pollution,
contamination or remediation of the environment or (ii) Hazardous Substances or
any handling, treatment, storage, release, use and disposal or other disposition
of Hazardous Substances, including the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”).

 

1.8 “Books and Records” has the meaning set forth in Paragraph 2.9.

 

A-2



--------------------------------------------------------------------------------

1.9 “Catastrophic Storms” means storms which are listed by the National Oceanic
and Atmospheric Administration as Billion Dollar U.S. Weather Disasters.

 

1.10 “Change” means an addition, deletion, suspension of, revision or any other
modification or Amendment to the Work. Adjustment to the Guaranteed Maximum
Price, the Preparation and Material Receipt Commencement Date, the Construction
Commencement Date or the Scheduled Mechanical Completion Date shall in every
instance constitute a Change.

 

1.11 “Change Order” means a document, in the form attached hereto as Attachment
VI and signed by Cheniere and Willbros, issued on or after the Effective Date,
authorizing a Change to the Work, the Guaranteed Maximum Price, the Preparation
and Material Receipt Commencement Date, the Scheduled Mechanical Completion
Date, the Construction Commencement Date or any other material requirement under
this Agreement.

 

1.12 “Cheniere” has the meaning set forth in the introductory paragraph of the
Signature Document.

 

1.13 “Cheniere’s Authorized Representative” means Richard E. Keyser, the person
hereby authorized by Cheniere to act on its behalf on all matters pertaining to
the Agreement, and whose actions shall be binding upon Cheniere.

 

1.14 “Cheniere’s Confidential Information” has the meaning set forth in
Paragraph 13.6.

 

1.15 “Cheniere Group” means the owners and affiliated companies of Cheniere or
its lenders, including, their respective officers, directors, employees, agents,
representatives, contractors (excluding Willbros, its affiliates, Subcontractors
and Vendors) and subcontractors.

 

1.16 “Cheniere Provided Items” means those items to be provided by Cheniere, and
those responsibilities to be performed by Cheniere, as described in Paragraph
5.3.

 

1.17 “Claim” has the meaning set forth in Paragraph 10.1.1.

 

1.18 “Confidential Information” has the meaning set forth in Paragraph 13.8.

 

1.19 “Construction Commencement Date” means the date set forth in Paragraph
6.1.2.

 

1.20 “Contingency Costs” means those reasonable costs actually incurred incident
to the performance of Work under this Agreement and prior to Project Completion
of the Project, which are not reimbursable as a Cost of the Work, are not
attributable to Willbros’ negligence, willful misconduct or breach of this
Agreement, are not recoverable from Subcontractors, Vendors or insurers, and for
which records required hereunder exist and are contemporaneously prepared and
maintained (“Contingency Costs”).

 

A-3



--------------------------------------------------------------------------------

1.21 “Contingency Pool” has the meaning set forth in Attachment I of the Letter
Agreement.

 

1.22 “Contract Amount” has the meaning set forth in Paragraph 5.4.1.

 

1.23 “Corrective Work” has the meaning set forth in Paragraph 12.2.2.

 

1.24 “Cost of the Work” has the meaning set forth in Paragraph 5.4.1.

 

1.25 “Defect” or “Defective” has the meaning set forth in Paragraph 12.1.

 

1.26 “Defect Correction Period” has the meaning set forth in Paragraph 12.2.2.

 

1.27 “Disclosing Party” has the meaning set forth in Paragraph 13.8.

 

1.28 “Dispute” has the meaning set forth in Paragraph 14.2.

 

1.29 “Dispute Notice” has the meaning set forth in Paragraph 14.2.

 

1.30 “Drawings” means drawings developed by Willbros and approved by Cheniere
for the performance of the Project in accordance with Paragraph 2.7, Paragraph
2.8 and Schedule “B” and as listed in Schedule “D”. The Drawings shall be based
on the Specifications. Should there be an inconsistency between the
Specifications and the Drawings, the Specifications shall prevail.

 

1.31 “E&O Insurance” has the meaning set forth in Paragraph 11.1.7.

 

1.32 “Effective Date” shall be the date given in the introductory paragraph of
the Signature Document.

 

1.33 “Exception Items” means finishing items required to complete various
portions of the Work which are incomplete, Defective or otherwise not in
accordance with the Agreement, but the completion of which shall not affect,
interrupt, disrupt, or interfere with the safe and orderly operation of all or a
part of the Project as more fully described in Paragraph 8.

 

1.34 “FERC Certificate” means that certification issued by the Federal Energy
Regulatory Commission (“FERC”) (i) authorizing the construction of the Project,
including any conditions governing the conduct of the construction activities
for the Project, and (ii) detailing the pipeline route and required pipe class
associated with the route’s population density survey. The FERC Certificate
includes related FERC filing documents CP04-38-00, CP04-38-001, CP04-39-000 and
CP04-40-000 and the approved implementation plan.

 

1.35

“Force Majeure” means Catastrophic Storms or floods, lightning, tornadoes,
hurricanes, named tropical storms, earthquakes and other acts of God, wars,
civil disturbances, terrorist attacks, revolts, insurrections, sabotage,
commercial embargoes, epidemics, fires,

 

A-4



--------------------------------------------------------------------------------

 

explosions, and actions of a Governing Authority that were not requested,
promoted, or caused by the affected Party, and strikes or other similar labor
actions (except as set forth in (iii) below); provided that such act or event
(a) renders impossible or impracticable the affected Party’s performance of its
obligations under the Agreement, (b) is beyond the reasonable control of the
affected Party and not due to its fault or negligence and (c) could not have
been prevented or avoided by the affected Party through the exercise of due
diligence, including the expenditure of any reasonable sum taking into account
the Guaranteed Maximum Price. For avoidance of doubt, Force Majeure shall not
include any of the following: (i) a Party’s economic hardship, (ii) changes in
market conditions, (iii) strikes, or other similar labor actions to the extent
caused by the act or omission of the Party claiming Force Majeure,
(iv) unavailability of Subcontractors or Vendors; (v) climatic conditions
(including rain, snow, wind, temperature and other weather conditions), tides,
and seasons, regardless of the magnitude, severity, duration or frequency of
such climatic conditions (except those Catastrophic Storms as set forth above),
or (vi) nonperformance or delay by Willbros or its Subcontractors or Vendors,
unless any of the foregoing conditions is otherwise caused by Force Majeure.

 

1.36 “Guaranteed Maximum Price” shall have the meaning set forth in Paragraph 3
of the Signature Document.

 

1.37 “Governing Authority” means any federal, state, or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Work Site or the Project.

 

1.38 “Hazardous Substance” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (a) “hazardous substances” as defined in 42 U.S.C. § 9601(14),
(b) “chemicals” subject to regulation under Title III of the Superfunds
Amendments and Reauthorization Act (“SARA”) of 1986, (c) natural gas liquids,
liquefied natural gas or synthetic gas, (d) any petroleum, petroleum-based
products or crude oil or any fraction, or (e) any other chemical, waste,
material, pollutant, contaminant or any other substance, exposure to which is
now or hereafter prohibited, limited or regulated by any Governing Authority or
which may be the subject of liability for damages, costs or remediation.

 

1.39 “Key Personnel” or “Key Persons” has the meaning set forth in Paragraph 3.1
and includes the Willbros Personnel listed in Attachment VIII.

 

1.40 “Letter Agreement” means that letter agreement entered into between the
Parties simultaneously with this Agreement dated February 01, 2006.

 

1.41 “Liquidated Damages” has the meaning set forth in Paragraph 21.1.

 

1.42

“Major Vendor” means any Vendor (a) who has entered a subcontract or purchase
order having an aggregate value in excess of One Hundred Thousand Dollars
($100,000), or (b)

 

A-5



--------------------------------------------------------------------------------

 

who has entered multiple subcontracts or purchase orders with an aggregate value
in excess of One Hundred Thousand Dollars ($100,000).

 

1.43 “Mechanical Completion” or “Mechanically Complete” means that all of the
following has occurred: (a) the Work is approved by Cheniere as being ready for
pre-commissioning and/or commissioning; (b) Willbros has delivered to Cheniere a
set of original test and inspection certificates, including hydrostatic test
reports, materials documentation, MAOP establishment records, and internal
geometry pig results; (c) Willbros has completed all construction, procurement,
fabrication, assembly, erection, installation and testing, including final
pipeline hydrostatic tests for the pipeline and all appropriate appurtenances to
ensure that such systems were correctly constructed, procured, fabricated,
assembled, erected, installed and tested and are capable of being operated
safely and reliably within the requirements contained in this Agreement;
(d) Willbros has delivered to Cheniere a Mechanical Completion Certificate for
the Project in the form of Attachment III, and Cheniere has accepted such
certificate by signing such certificate; (e) Willbros has dewatered and dried
the pipeline to a dewpoint of negative forty degrees Fahrenheit (-40ºF);
(f) Willbros has completed all Exception Items in accordance with Paragraph 8.1;
and (g) Willbros has performed all other obligations required under this
Agreement for Mechanical Completion.

 

1.44 “QA/QC Plan” has the meaning set forth in Paragraph 7.1.

 

1.45 “Party” or “Parties” has the meaning set forth in the introductory
paragraph of the Signature Document.

 

1.46 “Paragraph” means a paragraph in the Schedule in which it appears, unless
otherwise indicated.

 

1.47 “Preparation and Material Receipt Commencement Date” has the meaning set
forth in Paragraph 6.1.1.

 

1.48 “Project” means the whole of the Work to be performed by Willbros in
respect of the pipeline and in accordance with this Agreement, including the
construction, testing, and commissioning of the 16-mile, 42-inch pipeline and
related facilities, including an inlet monitor regulator station, a pig
launcher, a 30-inch side tap, a 42-inch side tap, two- 42-inch mainline valves,
and all other appropriate valves and appurtenances, to be constructed from the
Cheniere liquefied natural gas terminal to a pipeline interconnect at Johnson’s
Bayou, all located entirely in Cameron Parish, Louisiana; for purposes of
clarification, the Project does not include the NGPL Meter Station and the
Cameron Meadows Meter Station being developed by Cheniere.

 

1.49

“Project Completion” means the date when all Work and all other obligations
under this Agreement are fully and completely performed in accordance with the
terms of this Agreement, including: (a) the successful achievement of Mechanical
Completion of all systems for the Project; (b) the successful achievement of
Start-up of all systems for the

 

A-6



--------------------------------------------------------------------------------

 

Project; (c) delivery by Willbros of all documentation required to be delivered
under this Agreement, including any Work Product, Cheniere’s Confidential
Information and other documentation; (d) delivery by Willbros to Cheniere of
fully executed Final Lien and Claim Waivers in the form of Attachment X – Part
2; (e) removal from the Work Site of all of Willbros Personnel, supplies, waste,
materials, rubbish and temporary facilities and restoration of the Work Site to
its natural conditions in accordance with this Agreement, Applicable Law and
Applicable Codes and Standards or any other requirements of any Governing
Authority; (f) delivery by Willbros to Cheniere of a Project Completion
Certificate in the form of Attachment IV, which Cheniere has accepted by signing
such certificate; (g) delivery by Willbros to Cheniere of evidence acceptable to
Cheniere that all Subcontractors and Vendors have been fully and finally paid,
including fully executed Final Lien and Claim Waivers from all Subcontractors
and Major Vendors in the form of Attachment X – Part 4; (h) Willbros has
completed all Exception Items in accordance with Paragraph 8.3; and
(i) performance of all other obligations required by this Agreement for Project
Completion.

 

1.50 “Project Schedule” means the dates for performance of the Work set forth in
Schedule “F”, including the Preparation and Material Receipt Commencement Date,
the Scheduled Mechanical Completion Date and the Construction Commencement Date.

 

1.51 “Receiving Party” has the meaning set forth in Paragraph 13.8.

 

1.52 “Schedule of Values” has the meaning set forth in Paragraph 5.4.13.

 

1.53 “Scheduled Mechanical Completion Date” means the date set forth in
Paragraph 6.1.3.

 

1.54 “Shared Savings” has the meaning set forth in Attachment I of the Letter
Agreement.

 

1.55 “Signature Document” means the cover document to which all Schedules of the
Agreement are attached thereto and which contains the signature page for which
the Parties have signed in order to be bound by this Agreement.

 

1.56 “Specifications” means those items and requirements governing the
performance and standards of the Work as set forth in this Agreement, including
the FERC Certificate and those standard engineering and construction
specifications developed by Willbros in accordance with Paragraph 2 and approved
by Cheniere and as set forth or incorporated by reference in Schedule “D”.

 

1.57 “Start-up” means that all of the following has occurred: (a) the successful
achievement of Mechanical Completion of all systems for the Project;
(b) Cheniere has purged the Project with either natural gas or nitrogen with
assistance and support from Willbros as requested; (c) delivery by Willbros to
Cheniere of a Start-up Certificate in the form of Attachment V, which Cheniere
has accepted by signing such certificate; (d) Willbros has completed all
Exception Items in accordance with Paragraph 8.2; and (e) performance of all
other obligations required by this Agreement for Start-up.

 

A-7



--------------------------------------------------------------------------------

1.58 “Subcontractor” means any person or entity (other than a Vendor), of any
tier, who performs any portion of the Work or otherwise furnishes labor,
materials, supplies or equipment which are a portion of the Work or in
connection with the Work and who is not a direct full-time employee of Willbros.
The term “Subcontractor” may be referred to throughout the Agreement as if
singular in number and means a Subcontractor or an authorized representative of
Subcontractor.

 

1.59 “Taxes” has the meaning set forth in Paragraph 5.4.2.

 

1.60 “Vendor” means any person or entity, including a Major Vendor, (other than
a Subcontractor), of any tier, including materialmen and equipment suppliers or
renters, who, sells or supplies materials, supplies or equipment which are to be
incorporated into the Work or used in connection with the Work and who is not a
direct full-time employee of Willbros. The term “Vendor” may be referred to
throughout the Agreement as if singular in number and means a Vendor or an
authorized representative of a Vendor.

 

1.61 “Warranty” has the meaning set forth in Paragraph 12.1.

 

1.62 “Willbros” has the meaning set forth in the introductory paragraph of the
Signature Document.

 

1.63 “Willbros Authorized Representative” means Mike Reifel, the person hereby
authorized by Willbros to act on its behalf on all matters pertaining to the
Agreement, and whose actions shall be binding upon Willbros.

 

1.64 “Willbros’ Confidential Information” has the meaning set forth in Paragraph
13.7.

 

1.65 “Willbros Equipment” means all machinery, apparatus, equipment, materials,
tools, temporary facilities and other items previously owned by Willbros or
rented for the purposes of this Project and utilized by Willbros to perform the
Work but not forming a part of the Project, including also that of its
Subcontractors and Vendors at whatever tier.

 

1.66 “Willbros’ Intellectual Property” has the meaning set forth in Paragraph
13.4.

 

1.67 “Willbros Management Fee” means Willbros’ lump sum fee for overhead, profit
and indirect job risk which is set forth in the Schedule of Values.

 

1.68 “Willbros Personnel” means all labor, supervisory and other personnel
utilized by Willbros to perform the Work, including also those of its
Subcontractors and Vendors at whatever tier.

 

1.69 “Willbros Group” means the owners and affiliated companies of Willbros
Engineers, Inc., and their respective officers, directors, employees, agents,
representatives, Subcontractors, and Vendors.

 

A-8



--------------------------------------------------------------------------------

1.70 “Willbros RPI, Inc.” means the Willbros Group affiliated construction
company headquartered in Houston, Texas that may be a Subcontractor to Willbros
Engineers, Inc. on this Project.

 

1.71 “Work” means all the work, services, duties, responsibilities and other
undertakings to be performed by Willbros, its Subcontractors or its Vendors as
described in this Agreement, including that set forth in Schedule “B” and
Paragraphs 2, 3 and 4.

 

1.72 “Work Plan” means the plan described in Paragraph 6.2 and formulated
pursuant to Schedule “B” and Schedule “F” of the Agreement.

 

1.73 “Work Product” has the meaning set forth in Paragraph 13.3.

 

1.74 “Work Site” means the location on which the Project shall be located which
is identified in more detail in Attachment I of Schedule “B”.

2. WILLBROS’ OBLIGATIONS

Subject to Paragraph 5 and in close cooperation and coordination with Cheniere,
and subject to the terms and conditions of the Agreement, Willbros shall perform
the Work in accordance with good engineering and construction practices,
Applicable Law, Applicable Codes and Standards, the Specifications and all other
provisions of this Agreement. Willbros accepts the relationship of trust and
confidence established by this Agreement and covenants with Cheniere to exercise
its skill and judgment in furthering the interests of Cheniere. Without limiting
the generality of the foregoing or the requirements of any other provisions of
this Agreement, Willbros shall:

 

2.1 Engineering, Procurement and Construction Management: Perform the Project
management, engineering, procurement, construction and construction management
for the Project as described in this Agreement, including in detail at Schedule
“B” and the Specifications set forth in Schedule “D”;

 

2.2 Manpower and Equipment: Provide Willbros Equipment and Willbros Personnel,
including Subcontractors and Vendors, as set forth in more detail in Paragraph
3;

 

2.3 Compliance: Perform the Work in compliance with the requirements of and
provide assistance and documentation to Cheniere as reasonably requested by
Cheniere in connection with those approvals, permits, licenses, and/or other
authorizations obtained by Cheniere in accordance with Paragraph 5.1;

 

2.4

Health, Safety and Environmental Performance: Perform the Work in a safe,
physically secure and environmentally sound manner and otherwise in compliance
with Cheniere’s health, safety and environmental policies, which are attached
hereto as Attachment IX. Cheniere’s provision of such health, safety and
environmental policies shall not in any

 

A-9



--------------------------------------------------------------------------------

 

way relieve Willbros of its responsibility regarding safety, health or the
environment, and Cheniere, in providing such policies, assumes no liability for
the policies;

 

2.5 Authorized Representative: Appoint one (1) or more Willbros Authorized
Representative for the duration of the Work;

 

2.6 Timeliness and Manner of Performance: Perform all Work in a timely, complete
and workmanlike manner in accordance with this Agreement;

 

2.7 Drawings and Specifications: Prepare, for Cheniere’s review and approval in
accordance with Paragraph 2.8, all necessary Drawings and Specifications for the
Project in accordance with the Applicable Codes and Standards, Applicable Law,
Schedule “B”, Schedule “D” and all other requirements within this Agreement; and

 

2.8 Review and Approval of Drawings and Specifications:

 

  2.8.1  Over the Shoulder Review: During the development of the Drawings and
Specifications, provide Cheniere with the opportunity to perform
“over-the-shoulder” reviews of the design and engineering in progress. Such
reviews may be conducted at Willbros’ office located in Tulsa, Oklahoma, at any
of its Subcontractors’ offices or remotely by electronic internet access. The
reviews may be of progress prints, computer images, draft documents, working
calculations, draft specifications or reports, Drawings, Specifications or other
design documents determined by Cheniere.

 

  2.8.2  Submission by Willbros: Submit copies of the Drawings and
Specifications to Cheniere for formal review, comment, disapproval and approval
in accordance with this Paragraph 2.

 

  2.8.3  Review Periods and Cheniere’s Approval: Allow Cheniere up to fifteen
(15) days from Cheniere’s receipt of the Drawings and Specifications submitted
in accordance with Paragraph 2.8.2 to issue written comments, proposed changes
and/or written approvals or disapprovals of the submission of such Drawings and
Specifications to Cheniere.

 

  (i) If Cheniere does not issue any comments, proposed changes or written
approvals or disapprovals within such time period, Willbros may proceed with the
development of such Drawings and Specifications and any construction or
procurement relating thereto, but Cheniere’s lack of comments, approval or
disapproval shall in no event constitute an approval of the matters received by
Cheniere.

 

  (ii)

In the event that Cheniere disapproves the Drawings or Specifications, Cheniere
shall provide Willbros with a written statement of the reasons for such
rejection within the time period required for Cheniere’s response for

 

A-10



--------------------------------------------------------------------------------

 

disapproval of the Drawings or Specifications. Willbros shall provide Cheniere
with revised and corrected Drawings or Specifications as soon as possible
thereafter and Cheniere’s rights with respect to the issuing of comments,
proposed changes or approvals or disapprovals of such revised and corrected
Drawings or Specifications are governed by the procedures specified in this
Paragraph 2.8.3; provided that Willbros shall not be entitled to any extensions
of time to the Project Schedule, the Preparation and Material Receipt
Commencement Date, the Construction Commencement Date, the Scheduled Mechanical
Completion Date, or an adjustment to the Guaranteed Maximum Price.

 

  (iii) Upon Cheniere’s written approval of the Drawings and Specifications,
such Drawings and Specifications shall be the Drawings and Specifications that
Willbros shall use to construct the Work; provided that Cheniere’s review or
approval of any Drawings or Specifications shall not in any way be deemed to
limit or in any way alter Willbros’ responsibility to perform and complete the
Work in strict accordance with the requirements of this Agreement, and in the
event that there is a discrepancy, difference or ambiguity between the terms of
this Agreement and any Drawings or Specifications, the Agreement shall control.
Due to the limited time under this Agreement for Cheniere’s review of the
Drawings and Specifications, Willbros’ or its Subcontractors’ or Vendors’
expertise in the Work and Cheniere’s reliance on Willbros to prepare accurate
and complete Drawings and Specifications, Willbros recognizes and agrees that
Cheniere is not required or expected to make detailed reviews of the Drawings
and Specifications, but instead Cheniere’s review of the Drawings or
Specifications may be of only a general, cursory nature. Accordingly, any
reviews or approvals given by Cheniere under this Agreement with respect to any
Drawings or Specifications shall not in any way be, or deemed to be, an approval
of any Work or Drawings or Specifications not meeting the requirements of this
Agreement, as Willbros has the sole responsibility for performing the Work in
accordance with the requirements of this Agreement.

 

2.9

Audit Rights: During the term of this Agreement and for a period of three
(3) years after the earlier of Project Completion or termination of this
Agreement, retain full and detailed books, construction logs, Drawings,
Specifications, Change Orders, records, daily reports, accounts, payroll
records, receipts, statements, electronic files (including schedules, e-mails
and CAD), correspondence, subcontracts and other documents of Willbros, its
affiliated companies or their respective Subcontractors and Vendors, which in
any way: (a) pertain to the Agreement, including any such documents related to
the Work; or (b) relate to costs, compensation for changes in the Work, or
claims of any type by Willbros or its Subcontractors or Vendors (“Books and
Records”). Upon five (5) days’ written notice, Cheniere or any of its
representatives shall have the right to audit such Books and Records during such
three (3) year period, provided, however, such parties shall not have the right
to audit or have audited Books and Records in connection

 

A-11



--------------------------------------------------------------------------------

 

with the internal composition of any compensation that is fixed in amount
hereunder such as the composition of unit rates or hourly rates. When requested
by Cheniere, Willbros shall provide the auditors with reasonable access to all
such Books and Records, and Willbros Personnel shall cooperate with the auditors
to effectuate any audit hereunder. The auditors shall have the right to copy all
such Books and Records. Willbros shall include audit provisions identical to
this Paragraph 2.9 in all subcontracts and purchase orders with Subcontractors
and Vendors. Willbros shall maintain all Books and Records in accordance with
generally accepted accounting principles applicable in the United States.
Willbros will not charge for any costs incurred by it in assisting Cheniere with
audits performed pursuant to this Paragraph 2.9. Willbros obligations under this
Paragraph 2.9 shall survive the termination of this Agreement.

3. WILLBROS PERSONNEL AND EQUIPMENT

 

3.1 Key Personnel: Willbros Personnel shall be provided in sufficient numbers,
and shall be competent and fully qualified to execute the Work. Willbros shall
submit to Cheniere’s Authorized Representative an updated organization chart of
key Project personnel from Willbros’ or its Subcontractors’ or Vendors’
organization (“Key Personnel” or “Key Persons”) who shall be assigned to the
Work, such organization chart to be in the form of and attached as Attachment
VIII. Key Personnel shall, unless otherwise expressly stated in such
organization chart, be devoted full-time to the Work for the entire duration of
the Project, and Key Personnel shall not be removed or reassigned without
Cheniere’s prior written approval. Cheniere shall have the right, but not the
obligation, at any time to request that Willbros replace any Key Person with
another employee acceptable to Cheniere. In such event, Willbros shall replace
such Key Person without additional expense to Cheniere.

 

3.2 Willbros Equipment: Willbros Equipment shall be suitable for the performance
of the Work, in good repair and otherwise comply with the terms of this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
Willbros shall be responsible for repair, damage to or destruction or loss of,
from any cause whatsoever, all Willbros Equipment. Willbros shall require that
all insurance policies (including policies of Willbros and all Subcontractors
and Vendors) in any way relating to such Willbros Equipment include clauses
stating that each underwriter will waive all rights of recovery, under
subrogation or otherwise, against the Cheniere Group.

 

3.3

Subcontractors and Vendors: Cheniere acknowledges and agrees that Willbros
intends to have portions of the Work accomplished by Subcontractors or Vendors
pursuant to written subcontracts or purchase orders between Willbros and such
Subcontractors and Vendors, and that such Subcontractors and Vendors may have
certain portions of the Work performed by lower tier subcontractors or vendors.
All Subcontractors and Vendors shall be reputable, qualified firms with an
established record of successful performance in their respective trades
performing identical or substantially similar work. All contracts with
Subcontractors and Vendors shall be consistent with the terms or provisions of
this Agreement. No Subcontractor or Vendor is intended to be or shall be

 

A-12



--------------------------------------------------------------------------------

 

deemed a third party beneficiary of this Agreement. Willbros shall be fully
responsible to Cheniere for the acts or omissions of Subcontractors and Vendors
and of persons directly or indirectly employed by either of them, as Willbros is
for the acts or omissions of persons directly employed by Willbros. The Work of
any Subcontractor or Vendor shall be subject to inspection by Cheniere to the
same extent as the Work of Willbros. Nothing contained herein shall (i) create
any contractual relationship between any Subcontractor or Vendor and Cheniere,
or (ii) obligate Cheniere to pay or cause the payment of any amounts to any
Subcontractor or Vendor. Willbros shall, within thirty (30) days prior to the
selection of any Subcontractor or Vendor, notify Cheniere in writing of the
selection of such Subcontractor or Vendor and inform Cheniere generally what
portion of the Work such Subcontractor or Vendor is performing.

 

3.4 Bidding of Subcontracts and Purchase Orders: As part of Willbros’
performance of the Work on an “open book basis”, Willbros shall provide all
necessary services related to the bidding of subcontracts and purchase orders
for the construction and procurement components of the Work, including the
following: (a) preparing lists of prospective bidders for review by Cheniere;
(b) preparing appropriate bid documents, including proposed forms of subcontract
and purchase orders; (c) establishing bid schedules; (d) advertising for bids
and developing bidder interest; (e) furnishing information concerning the
Project to prospective bidders; (f) conducting pre-bid conferences;
(g) receiving bids, as described below, and analyzing bids and making
recommendations to Cheniere regarding bid awards; (h) investigating the
acceptability and responsibility of lower-tiered Subcontractors and Vendors
proposed by any Subcontractor or Vendor and advising Cheniere of such
evaluations; (i) negotiating with Subcontractors and Vendors concerning any
matter related to the Project; and (j) providing such other services required by
Cheniere with respect to the bidding process. Willbros shall require bidders to
submit their sealed bids directly to Willbros, and Willbros shall forward copies
of such bids to Cheniere. Willbros shall require bidders for the construction
component of the Work to submit their sealed bids directly to Cheniere and
copies of such bids to Willbros. The receipt of the proposed bidders list by
Cheniere shall not require Cheniere to investigate the qualifications of
prospective bidders, nor shall it waive the right of Cheniere to later object to
or reject any proposed Subcontractors or Vendors.

 

3.5 Cheniere Approval of Subcontractors and Vendors:

 

  3.5.1  Approved Subcontractors and Vendors List: Attachment VII sets forth a
list of Subcontractors and Vendors that Willbros and Cheniere have agreed are
approved Subcontractors and Vendors for the performance of that stated portion
of the Work specified in Attachment VII. Approval by Cheniere of any
Subcontractors or Vendors does not relieve Willbros of any responsibilities
under this Agreement. Unless Cheniere otherwise approves, each prospective
bidder list shall contain at least three (3) Subcontractors or Vendors from the
Approved Subcontractors and Vendors List in Attachment VII.

 

A-13



--------------------------------------------------------------------------------

  3.5.2  Additional Proposed Subcontractors and Vendors: In the event that
Willbros is considering the selection of a Subcontractor or Vendor not listed on
Attachment VII, Willbros shall (i) notify Cheniere of its proposed Subcontractor
or Vendor as soon as possible during the selection process, including clearly
identifying such proposed Subcontractor or Vendor on the list of prospective
bidders provided in accordance with Paragraph 3.4, and furnish to Cheniere all
information reasonably requested by Cheniere with respect to Willbros’ selection
criteria, and (ii) notify Cheniere no less than seven (7) business days prior to
the execution of a subcontract or purchase order with a Subcontractor or Vendor
not listed on Attachment VII. Cheniere shall have the discretion, not to be
unreasonably exercised, to reject any proposed Subcontractor or Vendor not
listed on Attachment VII at any time. Willbros shall not enter into any
subcontract or purchase order with a proposed Subcontractor or Vendor that is
rejected by Cheniere in accordance with the preceding sentence. Cheniere shall
undertake in good faith to review the information provided by Willbros with
respect to such proposed Subcontractor or Vendor expeditiously and shall notify
Willbros of its decision to accept or reject a proposed Subcontractor or Vendor
as soon as practicable after such decision is made. Failure of Cheniere to
accept a proposed Subcontractor or Vendor within seven (7) business days shall
be deemed to be a rejection of such Subcontractor or Vendor.

4. WORK SITE RESPONSIBILITIES

 

4.1 Land Acquisition Plan: Willbros shall provide reasonable assistance to
Cheniere, as requested by Cheniere in writing, in finalizing Cheniere’s land
acquisition plan as necessary to permit land activities for the Project to
proceed in accordance with the FERC Certificate and in accordance with Paragraph
5.2. Such plan may include required rights of way, access roads, materials and
equipment storage facilities, office sites, vehicle parking areas, temporary
electrical supply locations and trash collection areas, including proposed
locations for each.

 

4.2 Provision of Facilities: Willbros shall provide warehousing, offices,
storage and related utilities in accordance with the terms of this Agreement and
the FERC Certificate for Willbros Equipment and such other materials and
equipment to be incorporated into the Work.

 

4.3 Maintenance of Work Sites: Willbros shall, to Cheniere’s satisfaction, at
all times keep the Work Site free from all waste materials or rubbish caused by
the activities of Willbros or any of its Subcontractors or Vendors. Without
limitation of the foregoing or limiting Willbros’ obligations, Willbros shall
clean up all such waste materials or rubbish at Cheniere’s request with
reasonable notice.

 

4.4

Compliance with Real Property Interests and Other Work Site Restrictions:
Willbros shall, in the performance of the Work, comply, and cause all
Subcontractors and Vendors to comply, with any agreement governing any easement,
lease, right-of-way or other

 

A-14



--------------------------------------------------------------------------------

 

property interests that affect or govern the Work Site or any other real
property used for the purposes of completing the Work, including any line list,
insurance or indemnification restrictions or obligations therein, to the extent
such easement, lease, right-of-way or other property interests relate to the
performance of the Work (but only to the extent that such indemnification
restrictions and obligations are consistent with Willbros indemnification
obligations agreed to herein). In addition, Willbros shall comply with any
one-call requirements imposed by Applicable Law (including local law) and
coordinate with owners or operators of all third-party utilities, including
those crossed by the Project or otherwise situated within the Work Site or
affected by the Work. Cheniere shall provide Willbros with copies of all
relevant portions of the agreements governing such easement, lease,
right-of-way, and other property interests to the extent that such agreements
impose restrictions or obligations on Willbros pursuant to this Paragraph 4.4.
To the extent that such agreements require Willbros to procure insurance in
addition to or in amounts in excess of that insurance required by this
Agreement, the Willbros shall be entitled a Change Order increasing the
Guaranteed Maximum Price to cover the cost of such additional insurance.

 

4.5 Coordination of Work: Willbros acknowledges that Cheniere and other
consultants and contractors may be working at the Work Site during the
performance of this Agreement and the Work or use of certain facilities may be
interfered with as a result of such concurrent activities, and Willbros agrees
to coordinate the performance of the Work with Cheniere and such other
consultants and contractors performing work at the Work Site so as not to
materially interfere with Cheniere or its other consultants or subcontractors
performing work at the Work Site.

5. CHENIERE’S OBLIGATIONS

In close cooperation and coordination with Willbros, and subject to the terms
and conditions of the Agreement, Cheniere shall:

 

5.1 Licenses and Permits: Provide, or cause to be provided, all approvals,
permits, licenses (other than Willbros’ or its Subcontractors’ or Vendors’
operating and professional licenses, including road bonding) and/or other
authorizations necessary for the Project from any Governing Authority, including
the FERC Certificate and all environmental agencies.

 

5.2 Work Site Access: Secure legal and reasonable access to the Work Site, in
accordance with the FERC Certificate, as necessary to permit Willbros to
commence Work in accordance with this Agreement by obtaining the rights of way,
pipe yards, ware yards, and all other land rights or property interests
necessary for the Work, all in accordance with Cheniere’s land acquisition plan.

 

5.3

Cheniere Provided Items: Cheniere shall provide: (i) hydrostatic test water;
(ii) natural gas or nitrogen and personnel to determine the achievement of
Start-up in accordance with Paragraphs 1.57 and 8.2; and (iii) environmental
inspection services during

 

A-15



--------------------------------------------------------------------------------

 

construction Work. In addition, Cheniere shall provide to Willbros the following
preliminary drawings which shall be updated by Willbros in accordance with this
Agreement: (y) preliminary drawings submitted to FERC, indicated by drawing
numbers CH-5763-D-1103 (Sheets 1 to 6), Rev. 0 and titled “Proposed 42-inch
Natural Gas Pipeline, Sabine Pass Pipeline Project, FERC Alignment Sheet,” and
(z) preliminary alignment drawings, indicated by drawing numbers CH-5763D-1101
to 1115, Rev. 1 and titled “Cheniere, Sabine to Johnson’s Bayou, Cameron Parish,
Louisiana.”

 

5.4 Payment: Remunerate Willbros as required by the Agreement.

 

  5.4.1  Contract Amount: Subject to additions and deductions by Change Order,
Cheniere shall pay Willbros for performance of the Work to be performed by
Willbros for the Project as described in this Agreement and Schedule “B”, the
“Contract Amount” consisting of (i) the Cost of the Work, (ii) the Willbros
Management Fee, (iii) Contingency Costs, and (iv) Louisiana sales and use taxes
applicable to permanent materials and equipment to be incorporated into the
Project. The “Cost of the Work” shall mean those costs necessarily incurred by
Willbros in good faith in the proper performance of the Work.

 

  5.4.2 

Taxes: The Guaranteed Maximum Price includes any and all taxes, assessments,
levies, duties, fees, charges and withholding of any kind or nature whatsoever
and howsoever described, including value-added, sales and use taxes (except as
indicated herein), gross receipts, license, payroll, environmental, profits,
premium, franchise, property, excise, capital stock, import, stamp, transfer,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activities taxes, levies, duties, fees
charges, imposts and withholding, together with any and all penalties, interests
and additions thereto in any way related to the Work (collectively, “Taxes”),
but not including Louisiana sales and use taxes applicable to permanent
materials and equipment to be incorporated into the Project, the cost of which
is not subject to the Guaranteed Maximum Price. With each invoice that requests
reimbursement for Louisiana sales and use taxes applicable to permanent
materials and equipment to be incorporated into the Project, Willbros shall
separately list in the invoice such Louisiana sales and use taxes. Subject to
the other provisions of this Agreement, Cheniere shall remit to Willbros the
payment of such Louisiana sales and use taxes within the time allowed for
payment of invoices under this Agreement. Willbros shall be responsible for
paying to the applicable Governing Authority all Taxes and Louisiana sales and
use taxes applicable to permanent materials and equipment to be incorporated
into the Project owed under Applicable Law with respect to the Work. IF AND TO
THE EXTENT CHENIERE HAS PAID TO WILLBROS THE APPLICABLE TAXES AND LOUISIANA
SALES AND USE TAXES APPLICABLE TO PERMANENT MATERIALS AND EQUIPMENT TO BE
INCORPORATED INTO THE PROJECT REQUIRED UNDER THIS PARAGRAPH, WILLBROS SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS THE CHENIERE GROUP FROM AND AGAINST ANY
CLAIMS

 

A-16



--------------------------------------------------------------------------------

 

BY ANY GOVERNING AUTHORITY FOR THE NON-PAYMENT OF SUCH TAXES AND SUCH LOUISIANA
SALES AND USE TAXES.

 

  5.4.3  Invoicing: Willbros shall submit invoices to Cheniere as follows:

 

  (i) twice per month for Project management, engineering and drafting,
procurement services, and construction management services performed during the
previous invoicing period. Charges shall be accumulated and invoiced on a rate
reimbursable basis reflecting man-hours expended as described in Paragraph 1.2
of Attachment I to the Letter Agreement;

 

  (ii) for permanent materials as set forth in Paragraph 1.3 of Attachment I to
the Letter Agreement;

 

  (iii) for the construction component of the Work as set forth in Paragraph 1.4
of Attachment I to the Letter Agreement;

 

  (iv) for the Willbros Management Fee properly allocable to the completed Work.
The Willbros Management Fee allocable to the completed Work shall be determined
by multiplying the percentage completion of the Work by the total amount of the
Willbros Management Fee payable to Willbros for the Project; and

 

  (v) for Willbros’ portion of any Shared Savings upon Project Completion.

 

  5.4.4  Invoice Format: Invoices shall be complete with sufficient detail and
itemized to facilitate Cheniere’s confirmation and approval. Willbros’ invoices
shall be in a format and supported by such documentation as required by
Cheniere. Without limitation of the foregoing, Willbros shall, with each
invoice, submit payrolls, petty cash accounts, receipted invoices or invoices
with check vouchers attached, and any other evidence required by Cheniere to
demonstrate that cash disbursements already made by Willbros on account of the
Cost of the Work equal or exceed (i) progress payments already received by
Willbros; less (ii) that portion of those payments attributable to the Willbros
Management Fee; plus (iii) payrolls for the period covered by the present
invoice. Invoices shall show the percentage of completion of each portion of the
Work as of the end of the period covered by the invoice. The percentage of
completion shall be the lesser of: (1) the percentage of that portion of the
Work which has actually been completed; or (2) the percentage obtained by
dividing (a) the expense that has actually been incurred by Willbros on account
of that portion of the Work for which Willbros has made or intends to make
actual payment prior to the next invoice by (b) the share of the Guaranteed
Maximum Price allocated to that portion of the Work in the Schedule of Values.

 

A-17



--------------------------------------------------------------------------------

  5.4.5  Payment Terms: Cheniere shall pay Willbros all undisputed amounts due
hereunder within fifteen (15) days after receipt of a complete and accurate
invoice for Work that is satisfactorily completed during that period.

 

  5.4.6  Lien and Claim Waivers: Each progress invoice shall be accompanied by a
fully executed Willbros’ Interim Lien and Claim Waiver in the form of Attachment
X – Part 1, a fully executed Interim Lien and Claim Waiver in the form of
Attachment X – Part 3 for each Subcontractor and Major Vendor, and such other
evidence satisfactory to Cheniere to ensure that all amounts owed in connection
with performance of this Agreement, including amounts owed to all Subcontractors
and Vendors, have been paid. Waivers of liens and claims, however, will not be
required from Subcontractors or Vendors until they have performed Work or
furnished materials or equipment, and Willbros, Subcontractors and Major Vendors
will be required to submit waivers of liens and claims only if they have
performed Work or furnished materials or equipment not covered by a previous
waiver. Receipt of all Interim Lien and Claim Waivers under this Paragraph 5.4.6
or all Final Lien and Claim Waivers required to meet the requirements of
Paragraph 1.49, as applicable, is a condition precedent to payment of any
amounts under an invoice.

 

  5.4.7  Final Invoice: Prior to submission of a final invoice, Willbros shall
perform an audit to determine the total Cost of the Work for the Project. Such
audit shall also take into consideration Contingency Costs expended and the
Willbros Management Fee in order to calculate the Actual Contract Amount in
accordance with Paragraph 2.2 of Attachment I to the Letter Agreement. Willbros
shall provide a copy of such audit report to Cheniere upon submission of
Willbros’ final invoice. Cheniere’s accountants will review and report in
writing on Willbros final audit within thirty (30) days after delivery thereof
by Willbros. If Cheniere’s accountants report the Cost of the Work and
Contingency Costs as substantiated by Willbros final audit to be less than
claimed by Willbros, and Willbros disagrees with Cheniere’s accountants
reporting of the Cost of the Work and Contingency Costs, Willbros has the right,
within seven (7) days of its receipt of the Cheniere’s accountants’ report, to
submit the Dispute for resolution in accordance with Paragraph 14. If Willbros
fails to submit the Dispute within such seven (7) day period, Willbros shall be
deemed to have agreed with Cheniere’s accountants report on the Cost of the Work
and Contingency Costs. Final payment shall not be made until resolution of a
Dispute under this Paragraph 5.4.7.

 

  5.4.8 

Unperformed Obligations: Project Completion and payments made hereunder shall
not in any way release Willbros or any surety of Willbros or its Subcontractors
from any unperformed obligations of the Agreement, including Warranties,
compliance with the Agreement, liabilities for which insurance is required or
any other responsibility of Willbros, including the payment of any and

 

A-18



--------------------------------------------------------------------------------

 

all fines and penalties assessed as a result of Willbros’ failure to comply with
Applicable Law or Applicable Codes and Standards.

 

  5.4.9   Withholding: In addition to retainage and amounts withheld that are in
dispute, Cheniere may, in addition to any other rights at law, in equity or
under this Agreement, withhold amounts otherwise due by Cheniere to Willbros
without payment of interest on account of: (a) Defective Work not remedied by
Willbros in accordance with Paragraph 12; (b) the filing of claims or liens or
evidence indicating the probable filing of claims or liens against Cheniere, the
Project or the Work; (c) failure of Willbros to pay amounts when due for labor,
services or material used by Willbros in performing the Work or amounts due to
Subcontractors or Vendors as required in their respective subcontracts and
purchase orders; (d) the assessment of any fines or penalties against Cheniere
as a result of Willbros’ failure to comply with Applicable Law or Applicable
Codes and Standards; or (e) any other circumstance permitted under this
Agreement. If and when the cause, or causes, for withholding any such payment
shall be remedied or removed and satisfactory evidence of such remedy or removal
has been presented to Cheniere, the payments withheld shall be made to Willbros
in the next invoice and if the final invoice has been paid, within thirty
(30) days of such remedy or removal.

 

  5.4.10  Payment Account Number: Payments to Willbros under this Agreement
shall be made by wire transfer to:

Southwest Bank of Texas

Houston, Texas

ABA#: 113-011-258

Beneficiary: Willbros USA, Inc.

Account Number: 127736

 

  5.4.11  Address for Invoicing: Willbros shall submit invoices for payment to:

Cheniere Sabine Pass Pipeline

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Telephone:         (713) 659-1361

E Mail               abartz@cheniere.com

Facsimile:         (713) 659-5459

Attention:         Mr. Allan Bartz

Or such other addressee and location as Cheniere may direct in writing.

 

  5.4.12 

Payment of Shared Savings: Willbros shall be paid its share of the Shared
Savings within thirty (30) days of settlement and verification thereof by the

 

A-19



--------------------------------------------------------------------------------

 

Parties following Cheniere’s receipt of a final invoice and accounting report
from Willbros in accordance with Paragraphs 5.4.4 and 5.4.7.

 

  5.4.13  Schedule of Values: Attachment IV of the Letter Agreement sets forth
the schedule of values allocating the entire Guaranteed Maximum Price among the
various portions of the Work as of the Effective Date of the Agreement
(“Schedule of Values”) to be used as a basis for reviewing the invoices.
Willbros shall periodically, upon award of various components of the Work to
Subcontractors and Vendors, submit to Cheniere for Cheniere’s written approval
an updated Schedule of Values allocating the entire Guaranteed Maximum Price
among the various portions of the Work, except that the Willbros Management Fee
shall be shown as a separate line item. The updated Schedule of Values shall be
prepared in such form and supported by such data to substantiate its accuracy as
Cheniere may require. Each Cheniere-approved, updated Schedule of Values shall
be incorporated into this Agreement by Change Order.

6. WORK PLAN AND REPORTS

 

6.1 Time for Performance: Willbros shall commence performance of the Work upon
the Effective Date and shall perform the Work in accordance with the Project
Schedule set forth in this Paragraph 6 and in Schedule “F”. TIME IS OF THE
ESSENCE with respect to Willbros’ performance of the Work. Willbros may not
commence a portion of the Work prior to the relevant commencement date, if any,
listed below:

 

  6.1.1  Willbros shall commence Work related to ware yard preparation and
material receipt at the Work Site no earlier than January 01, 2007 (“Preparation
and Material Receipt Commencement Date”). The Preparation and Material Receipt
Commencement Date shall only be adjusted by Change Order as provided under this
Agreement.

 

  6.1.2  Willbros shall commence Work related to the construction of the Project
at the Work Site no earlier than April 01, 2007 (“Construction Commencement
Date”). The Construction Commencement Date shall only be adjusted by Change
Order as provided under this Agreement.

 

  6.1.3  Willbros shall achieve Mechanical Completion of the Project no later
than September 30, 2007 (“Scheduled Mechanical Completion Date”) based on an
April 1, 2007, release for construction. The Scheduled Mechanical Completion
Date shall only be adjusted by Change Order as provided under this Agreement.

 

6.2

Work Plan: On or before February 28, 2006, Willbros shall prepare and submit to
Cheniere’s Authorized Representative for review and written approval, a detailed
critical path method schedule in a format approved by Cheniere (“Work Plan”).
The Work Plan shall be based on and consistent with the Project Schedule,
including the Preparation and Material Receipt Commencement Date, the
Construction Commencement Date and the

 

A-20



--------------------------------------------------------------------------------

 

Scheduled Mechanical Completion Date, shall show the method and order in which
Willbros shall perform the Work, its subcontracting plan, and any other
information that Cheniere may consider useful. The Work Plan shall represent
Willbros’ best judgment as to how it shall achieve Mechanical Completion by the
Scheduled Mechanical Completion Date, and shall be a detailed graphic
representation of all significant aspects of the Work showing Willbros’ plans
for performance of the Work. Without limitation of the foregoing, the Work Plan
shall include separate activities for each portion of the Work, show the
duration, early/late start dates, early/late finish dates and available float
for each activity, show activity number, activity description and responsible
Subcontractor or Vendor, and show an uninterrupted critical path from
commencement of the Work through Project Completion.

 

6.3 Updated Work Plan: The Work Plan shall be used as the basis for progress
reporting, schedule control and schedule forecasting. As reasonably requested by
Cheniere, Willbros shall revise the Work Plan to include the effect of Change
Orders and Amendments and to reflect actual Work in progress as agreed with
Cheniere, provided, however, Willbros may not modify the Preparation and
Material Receipt Commencement Date, the Construction Commencement Date or the
Scheduled Mechanical Completion Date without a Change Order being executed in
accordance with this Agreement. Each updated Work Plan shall provide the same
details and form as required of the Work Plan. Willbros shall prepare schedule
and cash flow forecasts on a monthly basis or as requested by Cheniere that
reasonably predict the date for Mechanical Completion of the Project. Willbros
shall notify Cheniere of any anticipated or actual slippage in the performance
of the Work as compared to the Work Plan. Willbros shall provide to Cheniere
weekly reports, monthly summaries of such reports, and upon request, all other
relevant information concerning any circumstance or condition affecting the
Work.

 

6.4 Progress Meetings: Work progress meetings between Authorized Representatives
shall be held monthly between Cheniere and Willbros.

 

6.5

Recovery: If Willbros is responsible for any delays in the time and/or sequence
of the performance of the Work that is on the critical path of the Work Plan,
Willbros shall on its own initiative or at Cheniere’s written directive, employ
such additional forces, obtain such additional equipment, employ such additional
supervision, pay such additional overtime wages, and use such priority freight
as may be required to bring the Work back on schedule. If Willbros’ progress is
more than fourteen (14) days behind the critical path of the Work Plan, Cheniere
may, without prejudice to any other remedies available to it under this
Agreement, also require in writing that Willbros submit, within two (2) days of
Cheniere’s written notice and for Cheniere’s approval, a recovery plan to
Cheniere detailing Willbros’ proposal for bringing the Work back on schedule and
that the sequence of the performance of the Work be changed. In no event shall
such costs to bring the Work back on schedule cause the Guaranteed Maximum Price
to be exceeded. This Paragraph 6.5 shall not be construed to require that
Cheniere give Willbros a written notice to perform any of the acts listed
herein, and the Parties agree that Cheniere’s

 

A-21



--------------------------------------------------------------------------------

 

failure to give such written notice to Willbros shall not in any way relieve
Willbros of its obligation to perform the Work within the times set forth in the
Project Schedule.

 

6.6 Acceleration: Even if the Work is otherwise in compliance with the Work
Plan, Cheniere may, at any time, direct Willbros to accelerate the Work by,
among other things, establishing additional shifts, paying or authorizing
overtime or providing additional equipment. In the event of this directive,
Cheniere’s sole liability to Willbros shall be to pay Willbros for any
documented costs clearly and solely attributable to such acceleration. Such
costs may include any shift differential, premium, or overtime payments to
workers or field supervisors and other employees of Willbros dedicated to the
Work on a full-time basis actually incurred over and above Willbros’ normal
rates, overtime charges for equipment, amounts to account for lost efficiency of
workers and other costs agreed upon by Cheniere and Willbros in writing. Any
adjustment to the Guaranteed Maximum Price resulting from Cheniere’s directive
to accelerate the Work shall be implemented by Change Order.

7. INSPECTION AND TESTING

 

7.1 QA/QC Plan: On or before March 31, 2006, Willbros shall submit to Cheniere’s
Authorized Representative, for review and written approval thereof, a quality
assurance and quality control plan for materials procurement and for
construction (“QA/QC Plan”). Cheniere’s review and approval of the QA/QC Plan
shall in no way relieve Willbros of its responsibility for performing the Work
in compliance with this Agreement.

 

7.2 Willbros’ Inspection and Testing of Work: Willbros shall inspect and test
the overall and component parts of the Work, including that of its
Subcontractors or Vendors, to ensure conformity of such Work with Applicable
Codes and Standards, and all other obligations within this Agreement.

 

7.3 Cheniere Inspection of Work: All Work shall be subject to inspection by
Cheniere or its designee at all times and at Cheniere’s own expense, to
determine whether the Work conforms to the requirements of this Agreement.
Willbros shall furnish Cheniere with access to all locations where Work is in
progress, including locations not on the Work Site such as locations from where
equipment and material are being obtained, including pipe fabrication and
coating and factory testing of mainline valves.

 

7.4

Correction of Work Prior to Start-up: If, in the judgment of Cheniere, any Work
is Defective or any Work is determined to be Defective as a result of the
testing and inspections performed pursuant to Paragraph 7.2, then Willbros
shall, at its own expense, promptly correct such Defective Work, whether by
repair, replacement or otherwise. Subject to Willbros’ right to pursue a Dispute
under Paragraph 14, the decision of Cheniere shall be conclusive as to whether
the Work is conforming or Defective, and Willbros shall comply with the
instructions of Cheniere in all such matters while pursuing any such Dispute. If
it is later determined that the Work was not Defective, then Cheniere shall
reimburse Willbros for all costs incurred in connection with such repair or

 

A-22



--------------------------------------------------------------------------------

 

replacement and a Change Order shall be issued for such amount and shall address
any impact the repair or replacement may have had on the Project Schedule. If
Willbros fails, after a reasonable period of time not to exceed five (5) days,
to repair or replace any Defective Work, or to commence to repair or replace any
Defective Work and thereafter continue to proceed diligently to complete the
same, then Cheniere may repair or replace such Defective Work and the expense
thereof shall be paid by Willbros.

 

7.5 Notice to Cheniere and Cost of Disassembling: Willbros shall advise
Cheniere’s Authorized Representative of tests to be witnessed sufficiently in
advance to enable him or his designee to attend and witness such test at
Cheniere’s expense. Willbros shall likewise advise Cheniere’s Authorized
Representative in advance of any critical component of the Work to be closed or
covered. If such action is taken by Willbros before an opportunity to inspect or
witness has been provided to Cheniere, it must, if required by Cheniere, be
opened or uncovered for inspection or witnessing and recovered at Willbros’
expense. The cost of disassembling, dismantling or making safe finished Work for
the purpose of inspection, other than as set forth above, and reassembling such
portions (and any delay associated therewith) shall be borne by Cheniere if such
Work is found to conform with the requirements of this Agreement and by Willbros
if such Work is found to be Defective.

 

7.6 No Obligation to Inspect: Cheniere’s right to conduct inspections under this
Paragraph 7 shall not obligate Cheniere to do so. Neither the exercise of
Cheniere of any such right, nor any failure on the part of Cheniere to discover
or reject Defective Work shall be construed to imply an acceptance of such
Defective Work or a waiver of such Defect.

8. COMPLETION AND START-UP

 

8.1 Mechanical Completion: Willbros shall comply with all requirements for
Mechanical Completion, including as set forth in the definition of the term
Mechanical Completion and elsewhere in this Agreement. When Willbros believes
the Work is Mechanically Complete, Willbros shall certify to Cheniere in writing
in the form of the Mechanical Completion Certificate attached hereto as
Attachment III that all of the requirements for Mechanical Completion of the
Work have occurred, including all documentation required to establish that the
requirements for Mechanical Completion have been met. Within seven (7) days
after receipt of such notice Cheniere shall inspect the Work and either accept
the Work as being Mechanically Complete (which acceptance shall be evidenced by
Cheniere’s signature on such Mechanical Completion Certificate), or specify the
Exception Items which must be completed to achieve Mechanical Completion in a
written notice to Willbros. Upon completion or correction of such Exception
Items, Willbros shall so advise Cheniere. Within seven (7) days after receipt of
such notice, Cheniere shall either accept the Work as being Mechanically
Complete in the manner set forth above, or notify Willbros in writing of still
unfinished or uncorrected Exception Items. If Exception Items remain unfinished
or uncorrected, the foregoing procedure shall be repeated until the Work is
Mechanically Complete.

 

A-23



--------------------------------------------------------------------------------

8.2 Start-up: Willbros shall comply with all requirements needed to achieve
Start-up, including as set forth in the definition of the term Start-up and
elsewhere in this Agreement. When Willbros believes Start-up has been achieved,
Willbros shall certify to Cheniere in writing in the form of the Start-up
Certificate attached hereto as Attachment V that all of the requirements for
achieving Start-up have occurred, including all documentation required to
establish that the requirements for Start-up have been met. Within seven
(7) days after receipt of such notice Cheniere shall inspect the Work and either
accept the Work as having achieved Start-up (which acceptance shall be evidenced
by Cheniere’s signature on such Start-up Certificate), or specify the Exception
Items which must be completed to achieve Start-up in a written notice to
Willbros. Upon completion or correction of such Exception Items, Willbros shall
so advise Cheniere. Within seven (7) days after receipt of such notice, Cheniere
shall either approve the Start-up of the Work in the manner set forth above, or
notify Willbros in writing of still unfinished or uncorrected Exception Items.
If Exception Items remain unfinished or uncorrected, the foregoing procedure
shall be repeated until Start-up is achieved. Notwithstanding the foregoing, if
Cheniere has not commenced the introduction of either natural gas or nitrogen in
accordance with Paragraph 1.57 within thirty (30) days of achievement of
Mechanical Completion, then Start-up shall be deemed achieved upon the
expiration of such thirty (30) day period, provided that Willbros has fully
satisfied all other requirements for Start-up.

 

8.3 Project Completion: Willbros shall comply with all requirements for Project
Completion, including as set forth in the definition of the term Project
Completion and elsewhere in this Agreement. When Willbros believes it has
completed all obligations under this Agreement to achieve Project Completion,
Willbros shall certify to Cheniere in writing in the form of the Project
Completion Certificate as attached hereto as Attachment IV that all of the
requirements for achieving Project Completion have occurred, including all
documentation required to establish that the requirements of Project Completion
have been met. Within seven (7) days after receipt of such notice Cheniere shall
inspect the Work and either accept that Project Completion has been achieved
(which acceptance shall be evidenced by Cheniere’s signature on such Project
Completion Certificate), or specify the Exception Items which must be completed
to achieve Project Completion in a written notice to Willbros. Upon completion
or correction of such Exception Items, Willbros shall so advise Cheniere. Within
seven (7) days after receipt of such notice, Cheniere shall either accept the
Work as having achieved Project Completion in the manner set forth above, or
notify Willbros in writing of still unfinished or uncorrected Exception Items.
If Exception Items remain unfinished or uncorrected, the foregoing procedure
shall be repeated until Project Completion is achieved.

 

8.4

No Waiver: No acceptance by Cheniere of any or all of the Work or any other
obligations of Willbros under this Agreement, including acceptance of Mechanical
Completion, Start-up or Project Completion, nor any payment made hereunder,
whether an interim or final payment, shall in any way release Willbros or any
surety of Willbros or its Subcontractors from any obligations or liability
pursuant to this Agreement, including obligations with respect to unperformed
obligations of this Agreement, obligations

 

A-24



--------------------------------------------------------------------------------

 

regarding any remediation or other Work required pursuant to Paragraph 12,
correction of any Work that does not conform to the requirements of the
Agreement or other Warranty obligations, and any liabilities for which insurance
is required or any other responsibility of Willbros, including the payment of
any and all fines and penalties assessed as a result of Willbros’ failure to
comply with Applicable Law.

9. CHANGES

 

9.1 Change Orders Requested by Cheniere: At any time upon written notice to
Willbros from Cheniere, and without notice to the sureties, if any, Cheniere may
advise Willbros to make or agree with Willbros that there has been a Change to
the Work, including the time and/or sequence of performance, or the conditions
affecting the Work. All Work involved in a Change, as directed by a Change
Order, shall be performed in accordance with the terms and conditions of the
Agreement and shall not otherwise affect the existing rights or obligations of
the Parties (except as may be expressly stated in a Change Order). Cheniere
shall specify, in the Change Order, the amount and nature of Work to be done or
omitted, the materials to be used and the equipment to be furnished. Willbros
shall perform the Work as changed without delay.

 

9.2 Change Order Format: A Change in the Work shall be set forth in writing in a
Change Order, using the form provided in Attachment VI, and signed by both
Parties. Change Orders shall include the adjustment, if necessary, in the
Preparation and Material Receipt Commencement Date, the Scheduled Mechanical
Completion Date, Construction Commencement Date or the Guaranteed Maximum Price.

 

9.3 Change Orders Act as Accord and Satisfaction: The Parties agree that Change
Orders executed by Cheniere and Willbros shall constitute a full and final
settlement and accord and satisfaction of all effects of the Change upon any and
all respects of this Agreement and the Work and shall compensate Willbros fully.
Willbros expressly waives and releases any and all right to make a claim or
demand or to take any action or proceeding for any other consequences arising
out of, relating to, or resulting from the Change reflected in the Change Order,
whether the consequences result directly or indirectly from the Change reflected
in that Change Order.

 

9.4

Adjustment Only Through Change Order: Willbros shall not perform a Change of any
kind, except as authorized in a Change Order. Adjustments to the Guaranteed
Maximum Price, the Preparation and Material Receipt Commencement Date, the
Construction Commencement Date or the Scheduled Mechanical Completion Date shall
only be made by Change Order. No course of conduct or dealings between the
Parties, nor express or implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, the Drawings or the Specifications,
including any Work, and no claim that Cheniere has been unjustly enriched by any
such addition, deletion, suspension or modification of this Agreement, the
Drawings or the Specifications, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Guaranteed
Maximum Price, the Preparation and Material Receipt Commencement

 

A-25



--------------------------------------------------------------------------------

 

Date, the Construction Commencement Date, the Scheduled Mechanical Completion
Date or any other obligations of Willbros under this Agreement.

 

9.5 Change Orders Requested by Willbros: Willbros shall give written notice to
Cheniere of any requests, claims or proposals for adjustments to the Work, the
Guaranteed Maximum Price, the Preparation and Material Receipt Commencement
Date, the Construction Commencement Date or the Scheduled Mechanical Completion
Date for Changes directed by Cheniere or for circumstances otherwise permitted
by this Agreement within the time frame and in accordance with Paragraph 14.1.

 

9.6 Change Order Compensation: The cost or credit to Cheniere resulting from a
Change in the Work shall in each instance be determined in accordance with one
of more of the following methods and specified in the Change Order: (i) by
mutual acceptance of a properly itemized lump sum amount; or (ii) for Project
management, engineering and drafting, procurement services and construction
management services, by unit prices or hourly rates set forth in Attachment II
of the Letter Agreement or otherwise agreed upon by the Parties; or (iii) for
construction work performed by Willbros RPI, Inc. (if such entity is the
selected construction Subcontractor), by unit prices or hourly rates set forth
in Attachment III of the Letter Agreement or otherwise agreed upon by the
Parties. If any of the Changes provided for in a Change Order increase the lump
sum construction costs within the Guaranteed Maximum Price, such increase shall
be subject to Cheniere’s right to retainage as set forth in Paragraph 1.4.1 of
the Letter Agreement.

10. INDEMNITY, LIENS AND PATENTS

 

10.1 General Indemnifications Notwithstanding any other provision to the
contrary, Cheniere and Willbros agree as follows:

 

  10.1.1  INJURIES TO WILLBROS GROUP PERSONNEL AND DAMAGE TO WILLBROS GROUP
PROPERTY: WILLBROS HEREBY RELEASES, AND AGREES TO DEFEND, INDEMNIFY, AND HOLD
THE CHENIERE GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, SUITS, LIABILITIES, LOSSES, DAMAGES AND EXPENSES INCLUDING
COURT COSTS AND REASONABLE ATTORNEY’S FEES (COLLECTIVELY, “CLAIMS”) ARISING OUT
OF OR RESULTING FROM (1) INJURY TO OR DEATH OF THE WILLBROS GROUP PERSONNEL, OR
(2) DAMAGE TO OR DESTRUCTION OF THE WILLBROS GROUP PROPERTY, WHETHER OR NOT SUCH
CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE WHETHER CONTRIBUTORY, JOINT, OR
SOLE, FAULT OR STRICT LIABILITY OF THE CHENIERE GROUP, BUT EXCLUDING ONLY THOSE
CLAIMS DUE TO THE WILLFUL MISCONDUCT OF THE CHENIERE GROUP.

 

  10.1.2 

THIRD PARTY INDEMNIFICATION: WILLBROS HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD CHENIERE GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS
ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY OR
PERSONAL INJURY TO OR DEATH OF ANY THIRD PARTY (OTHER THAN A MEMBER OF THE
CHENIERE GROUP OR THE WILLBROS

 

A-26



--------------------------------------------------------------------------------

 

GROUP) TO THE EXTENT ARISING OUT OF OR RESULTING FROM WILLBROS’ OR ITS
SUBCONTRACTORS’ OR VENDORS’ PERFORMANCE OF THE WORK, INCLUDING THE BREACH OF
THIS AGREEMENT BY WILLBROS AND THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF WILLBROS, ITS SUBCONTRACTORS, ITS VENDORS OR ANYONE EMPLOYED BY
THEM OR ANYONE FOR WHOSE ACTS THEY MAY BE LIABLE.

 

  10.1.3  INJURIES TO CHENIERE GROUP PERSONNEL AND DAMAGE TO CHENIERE GROUP
PROPERTY: CHENIERE HEREBY RELEASES, AND AGREES TO DEFEND, INDEMNIFY, AND HOLD
THE WILLBROS GROUP HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS ARISING OUT OF
OR RESULTING FROM (1) INJURY TO OR DEATH OF THE CHENIERE GROUP PERSONNEL, OR
(2) DAMAGE TO OR DESTRUCTION OF THE CHENIERE GROUP PROPERTY (EXCLUDING THE WORK
OR THE PROJECT), WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION,
NEGLIGENCE WHETHER CONTRIBUTORY, JOINT, OR SOLE, FAULT OR STRICT LIABILITY OF
THE WILLBROS GROUP, BUT EXCLUDING ONLY THOSE CLAIMS DUE TO THE WILLFUL
MISCONDUCT OF THE WILLBROS GROUP.

 

  10.1.4  HAZARDOUS SUBSTANCES INDEMNIFICATION: WILLBROS HEREBY RELEASES, AND
AGREES TO DEFEND, INDEMNIFY AND HOLD CHENIERE GROUP HARMLESS FROM ANY AND ALL
CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS ARISING OUT OF OR RESULTING
FROM (A) ACTUAL OR ALLEGED POLLUTION OR CONTAMINATION OF THE LAND, WATER OR AIR
ARISING FROM SPILLS, RELEASES, DISCHARGES OR OTHERWISE OF HAZARDOUS SUBSTANCES,
INCLUDING FUELS, LUBRICANTS, MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS, AND
GARBAGE, USED, HANDLED OR DISPOSED OF BY WILLBROS OR ITS SUBCONTRACTORS OR
VENDORS DURING THE PERFORMANCE OF THE WORK, AND (B) ANY ENVIRONMENTAL DAMAGE OF
ANY OTHER NATURE TO THE EXTENT RESULTING FROM THE PERFORMANCE OF THE WORK BY
WILLBROS OR ITS SUBCONTRACTORS OR VENDORS; PROVIDED, HOWEVER, THAT WILLBROS
SHALL HAVE NO LIABILITY OR RESPONSIBILITY FOR ANY POLLUTION, CONTAMINATION OR
ENVIRONMENTAL DAMAGE EXISTING AT THE WORK SITE PRIOR TO THE COMMENCEMENT OF THE
WORK.

 

  10.1.5  COMPLIANCE WITH APPLICABLE LAW INDEMNIFICATION: WILLBROS HEREBY
RELEASES, AND AGREES TO DEFEND, INDEMNIFY AND HOLD CHENIERE GROUP HARMLESS FROM
ANY AND ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS TO THE EXTENT
ARISING OUT OF OR RESULTING FROM WILLBROS’ OR ITS SUBCONTRACTORS’ OR VENDORS’
ACTUAL OR ALLEGED FAILURE TO COMPLY WITH APPLICABLE LAW OR APPLICABLE CODES AND
STANDARDS, OR ANY JUDICIAL ARBITRAL OR REGULATORY INTERPRETATION THEREOF.

 

  10.1.6 

WAIVER OF CONSEQUENTIAL DAMAGES: NOTWITHSTANDING ANY OTHER PROVISIONS IN THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ANY ENTITY IN EITHER CHENIERE GROUP
OR THE WILLBROS GROUP BE LIABLE, ONE TO THE OTHER, FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES,

 

A-27



--------------------------------------------------------------------------------

 

INCLUDING LOSS OF PROFITS, LOSS OF USE OF ASSETS, OR BUSINESS INTERRUPTION UNDER
THIS AGREEMENT OR ANY CAUSE OF ACTION RELATED THERETO, PROVIDED THAT THE
LIMITATION OF LIABILITY SET FORTH IN THIS PARAGRAPH 10.1.6 SHALL NOT APPLY TO
(A) WILLBROS’ CONFIDENTIALITY OBLIGATIONS AS PROVIDED BY THIS AGREEMENT;
(B) WILLBROS’ INDEMNIFICATION OBLIGATIONS FOR THIRD PARTY CLAIMS UNDER THIS
AGREEMENT; (C) THE AMOUNTS ENCOMPASSED WITHIN THE LIQUIDATED DAMAGES PROVIDED
FOR IN PARAGRAPH 21; OR (D) AS EXPRESSLY PERMITTED UNDER PARAGRAPH 21.2.

 

10.2 LIEN INDEMNIFICATION: WITHOUT IN ANY WAY LIMITING THE FOREGOING, SO LONG AS
CHENIERE REMITS UNDISPUTED PAYMENTS TO WILLBROS WHEN DUE UNDER THIS AGREEMENT,
WILLBROS HEREBY RELEASES, AND AGREES TO DEFEND, INDEMNIFY AND HOLD CHENIERE
GROUP HARMLESS FROM, AND SHALL KEEP THE WORK, THE WORK SITE AND THE PROJECT FREE
AND CLEAR OF, ANY AND ALL LIENS AND ENCUMBRANCES ASSERTED BY AN ENTITY ACTING
THROUGH WILLBROS, ANY SUBCONTRACTOR, ANY VENDOR OR ANY OTHER PERSON OR ENTITY
ACTING THROUGH OR UNDER ANY OF THEM. IF WILLBROS FAILS TO DISCHARGE SUCH LIEN OR
ENCUMBRANCE OR POST ADEQUATE SECURITY WITH RESPECT THERETO WITHIN THIRTY
(30) DAYS OF THE FILING OF SUCH LIEN OR ENCUMBRANCE, CHENIERE, IF IT SO ELECTS,
MAY DISCHARGE ANY SUCH LIENS OR ENCUMBRANCES, AND WILLBROS SHALL BE LIABLE TO
CHENIERE FOR ALL DAMAGES, COSTS, LOSSES, AND EXPENSES (INCLUDING ALL ATTORNEYS’
FEES, CONSULTANT FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY
CHENIERE ARISING OUT OF OR RELATING TO SUCH DISCHARGE OR RELEASE. THEREAFTER,
CHENIERE MAY INVOICE WILLBROS FOR SUCH AMOUNT OWED (WHICH INVOICE SHALL BE PAID
BY WILLBROS WITHIN THIRTY (30) DAYS AFTER RECEIPT THEREOF) OR DEDUCT THE AMOUNT
SO PAID BY CHENIERE FROM SUMS DUE OR WHICH THEREAFTER BECOME DUE TO WILLBROS
HEREUNDER.

 

10.3

PATENT AND COPYRIGHT INDEMNIFICATION: WILLBROS HEREBY RELEASES, AND AGREES TO
DEFEND, INDEMNIFY AND HOLD CHENIERE GROUP HARMLESS FROM ANY CLAIMS TO THE EXTENT
ARISING FROM OR RELATING TO THE ACTUAL OR ALLEGED INFRINGEMENT OF ANY DOMESTIC
OR FOREIGN PATENTS, COPYRIGHTS, TRADEMARKS OR OTHER INTELLECTUAL PROPERTY RIGHTS
THAT MAY BE ATTRIBUTABLE TO WILLBROS OR ITS SUBCONTRACTORS OR VENDORS IN
CONNECTION WITH THE WORK. IN THE EVENT THAT ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION IS GRANTED IN CONNECTION WITH THIS
PARAGRAPH 10.3, WILLBROS SHALL, IN ADDITION TO ITS OBLIGATION ABOVE, MAKE EVERY
REASONABLE EFFORT, BY GIVING A SATISFACTORY BOND OR OTHERWISE, TO SECURE THE
SUSPENSION OF THE INJUNCTION OR RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR
CLAIM, THE WORK, THE PROJECT OR ANY PART, COMBINATION OR PROCESS THEREOF, IS
HELD TO CONSTITUTE AN INFRINGEMENT AND ITS USE IS PRELIMINARILY OR PERMANENTLY
ENJOINED, WILLBROS SHALL PROMPTLY MAKE EVERY REASONABLE EFFORT TO SECURE FOR
CHENIERE A LICENSE, AT NO COST TO CHENIERE, AUTHORIZING CONTINUED USE OF THE
INFRINGING WORK. IF WILLBROS IS UNABLE TO SECURE SUCH A LICENSE WITHIN A
REASONABLE TIME, WILLBROS SHALL, AT ITS OWN EXPENSE AND WITHOUT IMPAIRING
PERFORMANCE REQUIREMENTS, EITHER REPLACE THE

 

A-28



--------------------------------------------------------------------------------

 

AFFECTED WORK, IN WHOLE OR PART, WITH NON-INFRINGING COMPONENTS OR PARTS OR
MODIFY THE SAME SO THAT THEY BECOME NON-INFRINGING.

 

10.4 ATTORNEYS’ FEES: EACH PARTY AGREES TO REIMBURSE THE PREVAILING PARTY FOR
ANY AND ALL NECESSARY EXPENSES, ATTORNEY’S FEES, AND RELATED COSTS INCURRED IN
THE ENFORCEMENT OF ANY PART OF THE INDEMNITY AGREEMENTS PROVIDED FOR HEREIN.

 

10.5 Enforceability:

 

  10.5.1  Exclusions to Liability and Indemnity: Except as expressly provided
elsewhere in this Agreement, the exclusions of liability and indemnities herein
shall apply according to their terms to any such Claim, loss, damage, expense,
injury, illness or death, without regard to the cause thereof, including strict
liability, ultra hazardous activity, breach of express or implied warranty,
imperfection of material, defect or failure of equipment, defect or “ruin” or
other condition of premises, or the sole or concurrent negligence or other fault
of the party being indemnified.

 

  10.5.2  CONCURRENT NEGLIGENCE: EXCEPT AS OTHERWISE SET FORTH IN PARAGRAPHS
10.1.1 AND 10.1.3, THE INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR
PERSONAL INJURY OR DEATH OR PROPERTY DAMAGE UNDER THIS AGREEMENT SHALL APPLY
REGARDLESS OF WHETHER THE INDEMNIFIED PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER
ACTIVELY OR PASSIVELY), IT BEING AGREED BY THE PARTIES THAT IN THIS EVENT, THE
PARTIES’ RESPECTIVE LIABILITY OR RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS
AND EXPENSES UNDER THIS PARAGRAPH 10 SHALL BE DETERMINED IN ACCORDANCE WITH
PRINCIPLES OF COMPARATIVE NEGLIGENCE.

 

  10.5.3  Louisiana Oilfield Anti-Indemnity Act: Willbros and Cheniere agree
that the Louisiana Oilfield Anti-Indemnity Act, LA. REV. STAT. § 9:2780, ET.
SEQ., is inapplicable to this Agreement and the performance of the Work.
Application of these code sections to this Agreement would be contrary to the
intent of the Parties, and each Party hereby irrevocably waives any contention
that these code sections are applicable to this Agreement or the Work. In
addition, it is the intent of the Parties in the event that the aforementioned
act were to apply that each Party shall provide insurance to cover the losses
contemplated by such code sections and assumed by each such Party under the
indemnification provisions of this Agreement, and Willbros agrees that the
payments made to Willbros hereunder compensate Willbros for the cost of premiums
for the insurance provided by it under this Agreement. The Parties agree that
each Party’s agreement to support their indemnification obligations by insurance
shall in no respect impair their indemnification obligations.

 

  10.5.4 

Conflict with Applicable Law: In the event that any indemnity provisions in this
Agreement are contrary to the law governing this Agreement, then the indemnity

 

A-29



--------------------------------------------------------------------------------

 

obligations applicable hereunder shall be applied to the maximum extent allowed
by Applicable Law.

11. INSURANCE

 

11.1 Willbros’ Insurance: All insurance obtained pursuant to this Agreement
shall: (1) be issued by insurers with an “A-X” or better A.M. Best Co. rating in
the current Property-Casualty Edition and authorized to do business in the state
in which the Project is located, and (2) be in all other respects acceptable to
Cheniere. Willbros shall carry and maintain or cause to be carried and
maintained in force at all times during the term of the Agreement the following
insurance:

 

  11.1.1  Workers’ Compensation/Employers’ Liability

Workers’ compensation with appropriate longshoremen’s or harbor workers’
endorsement (if applicable) covering all Willbros Personnel in accordance with
the statutory requirements of the state of hire or country in which the Work is
to be performed, and if the Work includes the use of vessels, appropriate
maritime extensions. Employers’ liability insurance with the limit of One
Million United States Dollars (U.S. $l,000,000) per accident or illness.

 

  11.1.2  Commercial General Liability

Commercial general liability insurance with contractual liability, products and
completed operations, and broad form property damage coverage included, which
shall provide for a combined single limit of One Million United States Dollars
(U.S. $1,000,000) for personal injury, death or property damage resulting from
each occurrence and covering all of Willbros’ Work under the Agreement;
provided, however, this coverage requirement may be satisfied by Willbros
through any combination of primary and excess liability insurance.

 

  11.1.3  Automobile Liability

Automobile liability insurance covering owned, non-owned and hired motor
vehicles, with combined single limits of at least One Million United States
Dollars (U.S. $1,000,000) for personal injury, death, or property damage
resulting from each occurrence.

 

  11.1.4  Aircraft Liability Insurance

Aircraft liability insurance, to the extent applicable, covering owned,
non-owned and hired aircraft with a combined single limit of Five Million United
States Dollars (U.S. $5,000,000) for bodily injury, death and property damage
resulting from each occurrence.

 

A-30



--------------------------------------------------------------------------------

  11.1.5  Transportation Insurance

“All Risk” Insurance covering the full replacement cost of all supplies,
equipment and materials to be incorporated into the Work while in the course of
transit, including the land portion of any ocean or air shipments, and until
arrival at the final local Work Sites. Such transit insurance shall include
coverage against the perils of war, strikes, riots and civil commotion and shall
insure all general average and salvage charges for which named insureds are
responsible. Such insurance shall have a deductible of Fifty Thousand United
States Dollars (U.S. $50,000) per loss.

 

  11.1.6  Builder’s Risk Insurance

Completed value form builder’s risk property insurance (subject to a deductible
per loss not to exceed $50,000) upon the entire Work for one hundred percent
(100%) of the full replacement cost value thereof (100% includes additional
costs of engineering services in the event of a loss). This policy shall include
the interests of Cheniere Group and Willbros Group in the Work as named
insureds, as their interests may appear, shall name Cheniere as the loss payee,
and shall be on an “All Risk” basis for physical loss or damage including fire,
flood, earthquake, subsidence, hail, theft, vandalism and malicious mischief and
shall include coverage for portions of the Work while it is stored off the Work
Site or is in transit (except as otherwise covered by Paragraph 11.1.5). This
policy shall provide, by endorsement or otherwise, that Willbros shall be solely
responsible for the payment of all premiums under the policy, and that the
Cheniere Group shall have no obligation for the payment thereof, notwithstanding
that the Cheniere Group are named insureds under the policy. Willbros shall be
responsible for any loss within the deductible of the policy for the liabilities
assumed by Willbros hereunder.

 

A-31



--------------------------------------------------------------------------------

  11.1.7  Errors and Omissions Insurance

Errors and Omissions Professional Liability Insurance (“E&O Insurance”) having
minimum limits of Five Million United States Dollars (U.S.$5,000,000) per claim
and in the aggregate, with a deductible not in excess of Two Hundred Fifty
Thousand United States Dollars (U.S.$250,000) per claim and in the aggregate, on
a claims made basis. E&O Insurance shall cover liability arising out of or based
upon any negligent design, engineering or other professional services performed
by Willbros or any of its Subcontractors which is required as or associated with
any part of the Work. The E&O Insurance shall have a retroactive date prior to
the performance of any Work to be provided under this Agreement, shall have a
policy period or renewal period extending through the termination or expiration
of this Agreement and for two (2) years thereafter, and shall state that in the
event of cancellation or non-renewal, the discovery period for insurance claims
(tail coverage) shall be at least thirty-six (36) months.

 

  11.1.8  Excess Liability Insurance

Umbrella or excess liability insurance, written on a “following form” basis and
providing coverage in excess of the coverages required to be provided by
Willbros for employer’s liability insurance, commercial general liability
insurance and automobile liability insurance, with limits of Twenty-Five Million
United States Dollars (U.S.$25,000,000) combined single limit each claim and in
the aggregate.

 

11.2 Notice: Willbros shall have the insurance carriers furnish to Cheniere,
upon the Effective Date and annually thereafter, insurance certificates
specifying the types and amounts of coverage in effect and the expiration dates
of each policy, and a statement that no insurance will be canceled or materially
changed without thirty (30) days prior written notice to Cheniere.

 

11.3 Waiver of Subrogation: All policies of insurance required to be provided by
Willbros under this Agreement shall include clauses providing that each
underwriter shall waive its rights of recovery, under subrogation or otherwise,
against the Cheniere Group for the liabilities assumed by Willbros hereunder.
Insurance policies pursuant to Paragraphs 11.1.2, 11.1.3, 11.1.4, 11.1.5, 11.1.6
and 11.1.8 shall designate Cheniere as additional insured for the liabilities
assumed by Willbros hereunder, and that the policies provided by Willbros shall
be primary and noncontributing to any insurance carried by Cheniere with regard
to the liabilities assumed by Willbros hereunder. The policies referred to in
Paragraphs 11.1.2 and 11.1.3 shall contain a cross-liability clause in respect
of third party claims so that Cheniere and Willbros are regarded as third
parties as to each other.

 

11.4

Obligations Not Relieved: Except as otherwise provided in this Agreement to the
contrary, the occurrence of any of the following shall in no way relieve
Willbros from any of its obligations under this Agreement: (i) failure by
Willbros to secure or maintain the insurance coverage required hereunder;
(ii) failure by Willbros to comply fully with any

 

A-32



--------------------------------------------------------------------------------

 

of the insurance provisions of this Agreement; (iii) failure by Willbros to
secure such endorsements on the policies as may be necessary to carry out the
terms and provisions of this Agreement; (iv) the insolvency, bankruptcy or
failure of any insurance company providing insurance to Willbros; (v) failure of
any insurance company to pay any claim accruing under its policy; or (vi) losses
by Willbros or any of its Subcontractors or Vendors not covered by insurance
policies.

 

11.5 Subcontractors’ and Vendors’ Insurance: If Willbros subcontracts any part
of the Work, Willbros shall obtain or require its Subcontractors and Vendors to
maintain, the same insurance coverage and amounts that Willbros is required to
maintain pursuant to this Paragraph 11, as applicable and appropriate to the
Work of such Subcontractor or Vendor.

 

11.6 Parent Guarantee: Willbros will guarantee the full and faithful performance
of all obligations of Willbros under this Agreement by providing Cheniere with a
parent guarantee in the form attached as Attachment I.

 

11.7 Performance and Payment Bonds: Prior to commencement of the construction
component of the Work and in any event no later than thirty (30) days prior to
Cheniere’s payment to Willbros of the down payment for such Work in accordance
with Paragraph 1.4.1(i) of Attachment I to the Letter Agreement, Willbros shall
cause the construction Subcontractor to provide to Cheniere and maintain
performance and payment bonds in the form of Attachment II and in an amount
equal to the amount of the cost of construction, as indicated in the Schedule of
Values. Such bonds shall be provided by a surety licensed to transact business
in the State of Louisiana, U.S. Department of Treasury listed and otherwise
approved by Cheniere, which approval shall not be unreasonably withheld. Each
bond shall also attach the respective dual obligee riders set forth in
Attachment II, naming Cheniere as a dual obligee under each bond. The premium of
such bonds shall be reimbursed to Willbros by Cheniere and shall be included in
the Guaranteed Maximum Price.

 

11.8

Limitation of Liability. Notwithstanding any other provision of this Agreement,
under no circumstance shall the liability of Willbros to Cheniere in connection
with the Work exceed in the cumulative aggregate fifteen percent (15%) of the
cost of construction, as indicated in the Schedule of Values and as may be
adjusted by Change Order, provided that, notwithstanding the foregoing, the
limitation of liability set forth in this Paragraph 11.8 shall not (i) apply in
the event of Willbros’ willful misconduct (including the willful refusal to
perform the Work, willful delay in performing the Work or abandonment of the
Work) or gross negligence; (ii) apply to Willbros’ indemnification obligations
under this Agreement; or (iii) include the payment of proceeds under any
insurance policy required to be provided by Willbros under Paragraph 11.1,
Cheniere or any Subcontractor or Vendor. In no event shall the limitation of
liability set forth in this Paragraph 11.8 be in any way deemed to limit
Willbros’ obligation to perform all Work required to achieve Mechanical
Completion, Start-up and Project Completion. The costs incurred by Willbros in
performing the Work (including Corrective Work and other Warranty

 

A-33



--------------------------------------------------------------------------------

 

obligations but excluding the payment of Liquidated Damages) shall not be
counted against the aggregate limitation of liability set forth in this
Paragraph 11.8.

12. WARRANTY

 

12.1 General: Any Work, or component thereof, that is not in conformity with any
warranties set forth in this Paragraph 12 and elsewhere in this Agreement
(collectively, the “Warranty” or “Warranties”) is defective (“Defective”) and
contains a defect (“Defect”). Willbros hereby warrants that the Work and each
component thereof shall be:

 

  12.1.1  new, complete, fit for the purposes specified in this Agreement and of
suitable grade for the intended function and use;

 

  12.1.2  in accordance with all of the requirements of this Agreement,
including in accordance with good engineering and construction practices,
Applicable Law and Applicable Codes and Standards;

 

  12.1.3  free from encumbrances to title, as set forth in greater detail in
Paragraph 10.2; and

 

  12.1.4  free from defects in design, material and workmanship and otherwise
conform to the standards and requirements contained in the Specifications and
elsewhere in this Agreement.

Willbros and its Subcontractors and Vendors shall exercise that high degree of
skill and judgment normally exercised by firms performing services of a similar
nature.

 

12.2 Correction of Work:

 

  12.2.1  Prior to Start-up: Willbros’ obligations to correct Work prior to
Start-up are set forth in Paragraph 7.4.

 

  12.2.2 

After Start-up: If within twelve (12) months after Start-up (the “Defect
Correction Period”) any Work is found to be Defective, Willbros shall, at its
sole cost and expense, immediately and on an expedited basis correct such
Defective Work and any other portions of the Project damaged or affected by such
Defective Work, whether by repair, replacement or otherwise (“Corrective Work”)
and shall be liable for and pay to Cheniere any and all costs, losses, damages
and expenses incurred by Cheniere arising out of or relating to such Defective
Work. Cheniere shall provide Willbros with access to the Project sufficient to
perform its Corrective Work, so long as such access does not unreasonably
interfere with operation of the Project and subject to any reasonable security
or safety requirements of Cheniere. In the event Willbros utilizes spare parts
owned by Cheniere in the course of performing the Corrective Work, Willbros
shall supply Cheniere free of charge with new spare parts equivalent in quality
and quantity to

 

A-34



--------------------------------------------------------------------------------

 

all such spare parts used by Willbros as soon as possible following the
utilization of such spare parts.

 

  12.2.3  Cheniere’s Right to Correct or Complete Defective Work: If Willbros
fails to commence the Corrective Work within a reasonable period of time not to
exceed forty-eight (48) hours, or does not complete such Corrective Work on an
expedited basis, then Cheniere, by written notice to Willbros, may (without
prejudice to any other remedies that it may have under this Agreement) correct
such Defective Work, and Willbros shall be liable to Cheniere for all costs,
losses, damages and expenses incurred by Cheniere in connection with correcting
such Defective Work and arising out of or relating to such Defective Work and
shall pay Cheniere (directly, or by offset, at Cheniere’s sole discretion) an
amount equal to such costs, losses, damages and expenses; provided, however, if
such Defective Work presents an imminent threat to the safety or health of any
person and Cheniere knows of such Defective Work, Cheniere may (without
prejudice to any other remedies that it has under this Agreement) correct such
Defective Work without giving prior written notice to Willbros, and, in that
event, Willbros shall be liable to Cheniere for all reasonable costs, losses,
damages and expenses incurred by Cheniere in connection with correcting such
Defective Work and arising out of or relating to such Defective Work and shall
pay Cheniere (directly or by offset, at Cheniere’s sole discretion) an amount
equal to such costs, losses, damages and expenses.

 

  12.2.4  Extended Defect Correction Period for Corrective Work: With respect to
any Corrective Work performed, the Defect Correction Period for such Corrective
Work shall be extended for an additional twelve (12) months from the date of the
completion of such Corrective Work; provided, however, in no event shall the
Defect Correction Period for such Corrective Work be less than the original
Defect Correction Period. In no event shall the Defect Correction Period plus
any extended Defect Correction Period exceed a total period of twenty-four
(24) months.

 

  12.2.5  Standards for Corrective Work: All Corrective Work shall be performed
subject to the same terms and conditions under this Agreement as the original
Work is required to be performed.

 

  12.2.6 

No Limitation: Nothing contained in this Paragraph 12.2 shall be construed to
establish a period of limitation with respect to other obligations which
Willbros might have under the Agreement. Establishment of the Defect Correction
Period relates only to the specific obligation of Willbros to perform Corrective
Work, and has no relationship to the time within which the obligation to comply
with this Agreement may be sought to be enforced, nor to the time within which
proceedings may be commenced to establish Willbros’ liability with respect to
Willbros’ obligations other than specifically to perform Corrective Work. In
addition, all representations, Warranties and obligations to perform Corrective

 

A-35



--------------------------------------------------------------------------------

 

Work set forth in this Agreement, including those in this Paragraph 12, shall be
in addition to and shall in no way limit Willbros’ obligation to perform all
Work necessary to achieve Project Completion.

 

  12.2.7  Vendor Correction of Work Warranties for Materials or Equipment:
Notwithstanding anything to the contrary in this Agreement, with respect to any
materials or equipment procured by Willbros from a Vendor, Willbros’ liability
during the Defect Correction Period for such materials and equipment shall be
limited to “passing through” to Cheniere the benefits of any correction of Work
warranty received from the applicable Vendor, which correction of Work
obligation shall be deemed to run to the benefit of Cheniere. Willbros shall use
its best efforts to obtain a correction of Work warranty identical to Willbros’
correction of Work obligations set forth in Paragraph 12.2.2, but in no event
shall such correction of Work obligations be less than industry standard and
otherwise reasonable to protect Cheniere from Defective Work. Willbros shall use
its best efforts to cause such Vendors to perform their obligations under such
warranties, and shall cooperate with Cheniere’s efforts to enforce such
warranties with any such Vendors. Willbros shall assign in full, and without
cost to Cheniere, all such warranties from such Vendors. In the event of a
Dispute during the Defect Correction Period as to whether Defective Work relates
to a Defect in workmanship (and, therefore, is covered by Paragraph 12.2.2) or a
Defect in material or equipment provided by a Vendor (and, therefore, is covered
by this Paragraph 12.2.7), anything in this Paragraph notwithstanding, Willbros
shall, at Cheniere’s direction and subject to the dispute resolution procedure
set forth in Article 14, perform Corrective Work during the Defect Correction
Period unless Willbros successfully causes such Vendor to perform its correction
of Work obligations in accordance with the terms of the applicable purchase
order.

 

12.3

Assignment and Enforcement of Subcontractor Warranties: Willbros shall, without
additional cost to Cheniere, obtain Warranties from Subcontractors that meet or
exceed the requirements of this Agreement; provided, however, Willbros shall not
in any way be relieved of its responsibilities and liability to Cheniere under
this Agreement, regardless of whether such Subcontractor Warranties meet the
requirements of this Agreement, as Willbros shall be fully responsible and
liable to Cheniere for its Warranty and corrective Work obligations and
liability under this Agreement for all Work. All such Warranties shall be deemed
to run to the benefit of Cheniere and Willbros. Such Warranties, with duly
executed instruments assigning the Warranties to Cheniere, shall be delivered to
Cheniere upon Start-up. All Warranties provided by any Subcontractor shall be in
such form as to permit direct enforcement by Willbros or Cheniere against any
Subcontractor whose Warranty is called for, and Willbros agrees that:
(i) Willbros’ Warranty, as provided under this Paragraph 12 shall apply to all
Work regardless of the provisions of any Subcontractor Warranty, and such
Subcontractor Warranties shall be in addition to, and not a limitation of, such
Willbros Warranty; (ii) Willbros is jointly and severally liable with such
Subcontractor with respect to such Subcontractor Warranty; and (iii)

 

A-36



--------------------------------------------------------------------------------

 

service of notice on Willbros that there has been a breach of a Subcontractor
Warranty shall be sufficient to invoke the terms of the instrument.

 

12.4 Survival of Warranties: All representations and Warranties set forth in
this Agreement, including those in this Paragraph 12, shall survive Project
Completion or the earlier termination of this Agreement.

13. TITLE TO THE WORK AND TO WORK PRODUCT,

CONFIDENTIAL INFORMATION

 

13.1 Title: The title to all or any portion of the Work (other than Work
Product) shall pass to Cheniere upon the earlier of (a) payment by Cheniere
therefore, or (b) incorporation of such Work into the Work Site. Notwithstanding
the foregoing, title to all materials furnished by Cheniere, irrespective of the
location thereof, as between Cheniere and Willbros or any Subcontractor or
Vendor, shall be in Cheniere. Transfer of title to Work shall be irrespective of
the passage of risk of loss pursuant to Paragraph 13.2 and shall be without
prejudice to Cheniere’s right to reject Defective Work or any other right in
this Agreement.

 

13.2 Risk of Loss: Notwithstanding passage of title pursuant to Paragraph 13.1,
Willbros shall bear the risk of loss and damage to Work until the earlier of
Start-up or termination of this Agreement; provided that Cheniere shall at all
times bear the risk of physical loss and damage if and to the extent arising
from (i) war (whether declared or undeclared), civil war, act of terrorism,
sabotage, blockade, insurrection; or (ii) ionizing radiation, or contamination
by radioactivity from nuclear fuel, or from any nuclear waste from the
combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof. In the event that any physical loss or damage to the
Work arises from one or more of the events set forth in the preceding sentence,
and Cheniere elects to rebuild such physical loss or damage, Willbros shall be
entitled to a Change Order to the extent such event adversely affects
(i) Willbros’ costs of performance of the Work; (ii) Willbros’ ability to
perform the Work in accordance with the Work Plan or (iii) Willbros’ ability to
perform any material obligation under this Agreement; provided that Willbros
complies with the requirements set forth in Paragraphs 9.5 and 14.1.

 

13.3

Ownership of Work Product: Subject to Paragraph 13.4, all materials which
Willbros or any Subcontractor or Vendor is required to furnish, prepare or
develop in the performance and completion of Work hereunder (whether delivered
to Cheniere or not), including reports, plans, Drawings and Specifications,
calculations, maps, sketches, notes, data and samples (collectively, “Work
Product”), shall be “works for hire,” and all rights, title and interests to the
Work Product, including any and all copyrights in the Work Product, shall be the
sole and exclusive property of Cheniere without limitation (except Willbros may
retain a copy thereof in accordance with this Agreement), subject only to
Willbros’ right to use the same to perform the Work. Such Work Product
(including all copies thereof) shall, together with any materials furnished by
Cheniere hereunder, be delivered to Cheniere upon request and in any event upon
completion or termination of this

 

A-37



--------------------------------------------------------------------------------

 

Agreement. All such Work Product shall be considered to be Cheniere’s
Confidential Information and is subject to the confidentiality obligations in
Paragraph 13.6. If for any reason any part of or all of the Work Product is not
considered work for hire for Cheniere or if ownership of all right, title and
interest in the Work Product shall not otherwise vest in Cheniere, then Willbros
agrees that such ownership and copyrights in the Work Product, whether or not
such Work Product is fully or partially complete, shall be automatically
assigned from Willbros to Cheniere, without further consideration, and Cheniere
shall thereafter own all right, title and interest in the Work Product,
including all copyright interests.

 

13.4 Willbros Intellectual Property: As between Cheniere and Willbros, Willbros
shall retain ownership of any intellectual property rights owned by Willbros or
developed by Willbros outside this Agreement and prior to the Effective Date
(“Willbros’ Intellectual Property”). To the extent any Willbros’ Intellectual
Property is incorporated, in whole or in part, into the Work Product, Willbros
shall provide prior written notice thereof to Cheniere. Cheniere shall be
entitled to use Willbros’ Intellectual Property and Willbros hereby grants
Cheniere an irrevocable and royalty-free license to use and modify Willbros’
Intellectual Property for the sole purposes of: (i) operating and maintaining
the Project; (ii) assisting in the performance of the Work; or (iii) repairing,
replacing, expanding, completing or modifying any portion of the Work or the
Project. Cheniere shall be entitled to assign its rights in such license,
provided that such assignee shall only use such license for the purposes
specified in (i) through (iii) above.

 

13.5 Cheniere’s Use of the Work Product and Willbros’ Intellectual Property for
Other Projects: In addition to the license granted in Paragraph 13.4, Cheniere
shall be entitled to use the Work Product and Willbros hereby grants solely to
Cheniere an irrevocable and royalty-free license, non-transferable and
non-assignable (except as set forth below) to use Willbros’ Intellectual
Property embedded in the Work Product, in each case solely for the purpose of
developing other projects owned in whole or part by Cheniere, including the
Corpus Christi and Creole Trail projects, provided that (i) Cheniere shall first
remove all references to Willbros and the Project from the Work Product and
Willbros’ Intellectual Property embedded in the Work Product, (ii) the use of
any of Willbros’ Intellectual Property on such other projects shall be limited
to such Willbros’ Intellectual Property which is embedded in the Work Product;
and (iii) Cheniere shall not assign (except to an affiliated company of
Cheniere) such Work Product or license without Willbros’ consent, which consent
shall not be unreasonably withheld or delayed. CHENIERE SHALL DEFEND, INDEMNIFY
AND HOLD WILLBROS HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY WILLBROS AND CAUSED BY USE OF THE WORK PRODUCT OR
WILLBROS’ INTELLECTUAL PROPERTY IN CONNECTION WITH PROJECTS OTHER THAN THE
PROJECT WHICH IS THE SUBJECT OF THIS AGREEMENT.

 

A-38



--------------------------------------------------------------------------------

13.6 Willbros’ Confidentiality Obligations: Willbros hereby covenants and
warrants that Willbros and its employees and agents shall not (without in each
instance obtaining Cheniere’s prior written consent) disclose, make commercial
or other use of, or give or sell to any person or entity any of the following
information: (i) any Work Product other than to Subcontractors or Vendors as
necessary to perform the Work or (ii) any other information relating to the
business, products, services, research or development, clients or customers of
Cheniere or any member of the Cheniere Group, or relating to similar information
of a third party who has entrusted such information to Cheniere or any member of
the Cheniere Group (hereinafter individually or collectively, “Cheniere’s
Confidential Information”). Prior to disclosing any information in (i) of this
Paragraph 13.6 to any Subcontractor or Vendor as necessary to perform the Work,
Willbros shall bind such Subcontractor or Vendor to the confidentiality
obligations contained in this Paragraph 13.6 and to the term in Paragraph 13.11.
Nothing in this Paragraph 13.6 or this Agreement shall in any way prohibit
Willbros or any of its Subcontractors or Vendors from making commercial or other
use of, selling, or disclosing any of their respective Willbros’ Intellectual
Property.

 

13.7 Cheniere’s Confidentiality Obligations: Cheniere hereby covenants and
warrants that Cheniere and its employees and agents shall not (without in each
instance obtaining Willbros’ prior written consent) disclose, make commercial or
other use of, or give or sell to any person or entity any pricing methodologies
or pricing information (other than the Guaranteed Maximum Price or actual
expenditures made by Willbros under this Agreement) relating to the Work, which
is conspicuously marked and identified in writing as confidential by Willbros
(hereinafter individually or collectively, “Willbros’ Confidential
Information”). The Parties agree that Cheniere may disclose Willbros’
Confidential Information to any member of the Cheniere Group, underwriters, a
bona fide prospective purchaser of all or a portion of Cheniere’s or any member
of the Cheniere Group’s assets or ownership interests, a bona fide prospective
assignee of all or a portion of Cheniere’s interest in this Agreement, lender
and its representatives, rating agencies or any other party in relation to
project financing for the Project, provided that Cheniere binds such persons or
entity to the confidentiality obligations contained in this Paragraph 13.7 and
to the term in Paragraph 13.11.

 

13.8 Definitions: The term “Confidential Information” shall mean one or both of
Willbros’ Confidential Information and Cheniere’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

 

13.9

Exceptions: Notwithstanding Paragraphs 13.6 and 13.7, Confidential Information
shall not include: (i) information which at the time of disclosure or
acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Paragraph 13;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or

 

A-39



--------------------------------------------------------------------------------

 

agents and was not previously acquired from the Disclosing Party or any of its
employees or agents directly or indirectly; (iii) information which the
Receiving Party can show was acquired by such entity after the time of
disclosure or acquisition hereunder from a third party without any
confidentiality commitment, if, to the best of Receiving Party’s or its
employees’ or agent’s knowledge, such third party did not acquire it, directly
or indirectly, from the Disclosing Party or any of its employees or agents;
(iv) information independently developed by the Receiving Party without benefit
of the Confidential Information, but specifically excluding the Work Product;
and (v) information which is required by Applicable Law or other agencies in
connection with the Project, to be disclosed; provided, however, that prior to
such disclosure, the Receiving Party gives reasonable notice to the Disclosing
Party of the information required to be disclosed so that the Disclosing Party
may attempt to seek an appropriate protective order or other remedy.

 

13.10  Equitable Relief. The Parties acknowledge that in the event of a breach
of any of the terms contained in this Paragraph 13, the Disclosing Party would
suffer irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, in addition to any and all rights and remedies
available to it at law and in equity, without the requirement of posting a bond.

 

13.11  Term. The confidentiality obligations of this Paragraph 13 shall survive
the expiration or termination of this Agreement for a period of five (5) years
following the expiration or earlier termination of this Agreement.

 

13.12  Disclosure and Filings. Willbros acknowledges that Cheniere may be
required from time to time to make filings in compliance with Applicable Law,
including filing a copy of this Agreement with the U.S. Securities and Exchange
Commission.

14. DISPUTE RESOLUTION

 

14.1 Time Requirements for Claims: Should Willbros desire to seek an adjustment
to the Guaranteed Maximum Price, the Project Schedule or any other modification
to any other obligation of Willbros under this Agreement for any circumstance
that Willbros has reason to believe may give rise to a right to request the
issuance of a Change Order, Willbros shall, with respect to each such
circumstance:

 

  14.1.1 

notify Cheniere in writing within fourteen (14) days of the date that Willbros
knew or reasonably should have known of the first occurrence or beginning of
such circumstance. In such notice, Willbros shall state in detail all known and
presumed facts upon which its claim is based, including the character, duration
and extent of such circumstance, the date Willbros first knew of such
circumstance, any activities impacted by such circumstance, the cost and time
consequences of such circumstance (including showing the impact of such
circumstance, if any, on the critical path of the Work Plan) and any other
details

 

A-40



--------------------------------------------------------------------------------

 

or information that are expressly required under this Agreement. Willbros shall
only be required to comply with the notice requirements of this Paragraph 14.1
once for continuing circumstances, provided the notice expressly states that the
circumstance is continuing and includes Willbros’ best estimate of the time and
cost consequences of such circumstance; and

 

  14.1.2  submit to Cheniere a request for a proposed Change Order as soon as
reasonably practicable after giving Cheniere written notice but in no event
later than fourteen (14) days after the completion of each such circumstance,
together with a written statement (i) detailing why Willbros believes that a
Change Order should be issued, plus all documentation reasonably requested by or
necessary for Cheniere to determine the factors necessitating the possibility of
a Change Order and all other information and details expressly required under
this Agreement; and (ii) setting forth the effect, if any, which such proposed
Change Order would have for the Work on the Guaranteed Maximum Price and the
Project Schedule.

The Parties acknowledge that Cheniere will be prejudiced if Willbros fails to
provide the notice required under this Paragraph 14.1, and agree that such
requirement is an express condition precedent necessary to any right for an
adjustment in the Guaranteed Maximum Price, the Project Schedule, any Work or
any other modification to any other obligation of Willbros under this Agreement.
Oral notice, shortness of time, or Cheniere’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse Willbros’
strict compliance with this Paragraph 14.1.

 

14.2 Negotiation: In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Cheniere’s senior management and
Willbros’ senior management meet in an attempt to resolve the Dispute. Each such
management representative shall have full authority to resolve the Dispute and
shall meet at a mutually agreeable time and place within fourteen (14) days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Paragraph 14.2 be
construed to limit either Party’s right to take any action under this Agreement,
including Cheniere’s termination rights. The Parties agree that if any Dispute
is not resolved within thirty (30) days after receipt of the Dispute Notice
given in this Paragraph 14.2, then either Party may by notice to the other Party
refer the Dispute to be decided by final and binding arbitration in accordance
with Paragraph 14.3.

 

14.3

Arbitration: Any arbitration held under this Agreement shall be held in Houston,
Texas, unless otherwise agreed by the Parties, shall be administered by the
Dallas, Texas office of the American Arbitration Association (“AAA”) and shall,
except as otherwise modified by this Paragraph 14.3, be governed by the AAA’s
Construction Industry

 

A-41



--------------------------------------------------------------------------------

 

Arbitration Rules and Mediation Procedures (including Procedures for Large,
Complex Construction Disputes) (the “AAA Rules”). The number of arbitrators
required for the arbitration hearing shall be determined in accordance with the
AAA Rules. The arbitrator(s) shall determine the rights and obligations of the
Parties according to the substantive law of the state of Texas, excluding its
conflict of law principles, as would a court for the state of Texas; provided,
however, the law applicable to the validity of the arbitration clause, the
conduct of the arbitration, including resort to a court for provisional
remedies, the enforcement of any award and any other question of arbitration law
or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. § 2. Issues
concerning the arbitrability of a matter in dispute shall be decided by a court
with proper jurisdiction. The Parties shall be entitled to engage in reasonable
discovery, including the right to production of relevant and material documents
by the opposing Party and the right to take depositions reasonably limited in
number, time and place, provided that in no event shall any Party be entitled to
refuse to produce relevant and non-privileged documents or copies thereof
requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Willbros’ surety (if any) and the successors and
permitted assigns of any of them. At Cheniere’s sole option, any other person
may be joined as an additional party to any arbitration conducted under this
Paragraph 14.3, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. The arbitration award shall be final and binding, in writing, signed by
all arbitrators, and shall state the reasons upon which the award thereof is
based. The Parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.

 

14.4 Continued Performance: Notwithstanding any Dispute, so long as Cheniere
continues to pay Willbros undisputed amounts in accordance with this Agreement,
it shall be the responsibility of Willbros to continue to prosecute all of the
Work diligently and in a good and workmanlike manner in conformity with this
Agreement. Except to the extent provided in Paragraph 18, Willbros shall have no
right to cease performance hereunder or to permit the prosecution of the Work to
be delayed. Cheniere shall, subject to its right to withhold or offset amounts
pursuant to this Agreement, continue to pay Willbros undisputed amounts in
accordance with this Agreement; provided, however, in no event shall the
occurrence of any negotiation or arbitration prevent or restrict Cheniere from
exercising its rights under this Agreement, at law or in equity, including
Cheniere’s right to terminate pursuant to Paragraphs 16 or 17.

15. SUSPENSION OF WORK

 

15.1

Suspension of Work: Cheniere may at any time, whether or not for cause, suspend
performance of the Work, or any part thereof, by a Change Order specifying the
Work to be suspended and the effective date of such suspension. Willbros shall
cease performance of such suspended Work on the effective date of suspension,
but shall continue to perform any unsuspended Work and shall take reasonable
steps to minimize

 

A-42



--------------------------------------------------------------------------------

 

any costs associated with such suspension. During any such suspension, Willbros
shall take all reasonably necessary actions to maintain and safeguard the
suspended Work in a manner as Cheniere may reasonably require. Except when such
suspension ordered by Cheniere is the result of or due to the fault or
negligence of Willbros or any Subcontractor or Vendor, Willbros shall be
entitled to the reasonable costs (including actual, but not unabsorbed,
overhead, contingency, risk and reasonable profit) of such suspension incurred
during the suspension period, including demobilization and remobilization costs
and costs incurred for Willbros Personnel and for Willbros Equipment, at the
standby rates, if any, specified in the Letter Agreement, if necessary, along
with appropriate supporting documentation to evidence such costs, and a time
extension to the Preparation and Material Receipt Commencement Date, the
Construction Commencement Date or the Scheduled Mechanical Completion Date if
and to the extent permitted under Paragraph 20.2. In no event shall Willbros be
entitled to any additional profits or damages due to such suspension.

 

15.2 Resumption of Work: Unless otherwise instructed by Cheniere, Willbros shall
during any such suspension maintain its staff and labor on or near the Work Site
and otherwise be ready to proceed expeditiously with the Work upon receipt of
Cheniere’s further instructions. Cheniere may, at any time, authorize resumption
of all or any part of the suspended Work by giving notice to Willbros specifying
the part of Work to be resumed and the effective date of such resumption.
Suspended Work shall be promptly resumed by Willbros after receipt of such
notice.

16. TERMINATION AT CHENIERE’S CONVENIENCE

 

16.1 Cheniere’s Rights to Terminate for Convenience: Cheniere may, at any time
and at its sole convenience, terminate the Agreement or any part of the Work by
giving notice to Willbros specifying the Work to be terminated and the effective
date of termination.

 

16.2 Obligations upon Termination for Convenience: Should Cheniere issue a
termination notice in accordance with Paragraph 16.1, Willbros shall stop
performance of the Work involved on the effective date of termination, unless
Cheniere directs Willbros to complete portions of the Work in progress. Such
termination shall be effective in the manner specified in the notice, and upon
receipt of such notice, Willbros shall, unless the notice directs otherwise,
comply with the obligations set forth in Paragraph 19. Upon such termination, it
is agreed that the obligations of this Agreement shall continue as to Work
already performed. It is further agreed in the event of such termination that
the amounts due Willbros in full and complete settlement of this Agreement shall
be the sum of the following:

 

  16.2.1  The reasonable value of the Work satisfactorily performed prior to
termination (the basis of payment being based on the terms of this Agreement,
less previous payments, if any, paid to Willbros under this Agreement), plus

 

A-43



--------------------------------------------------------------------------------

  16.2.2  Reasonable direct close-out costs, but in no event shall Willbros be
entitled to receive any amount for unabsorbed overhead, contingency or
anticipatory profit.

Willbros shall submit all reasonable direct close-out costs to Cheniere for
verification and audit within sixty (60) days following the effective date of
termination.

17. TERMINATION BY CHENIERE FOR CAUSE

 

17.1 Default by Willbros: Should Willbros at any time: (a) commit a material
breach of the Agreement; (b) cause, by any action or omission, any material
stoppage or delay of or interference with the work of Cheniere or its other
consultants or contractors; (c) fail to comply with Applicable Law or Applicable
Codes and Standards; or (d) become insolvent, have a receiver appointed, make a
general assignment or filing for the benefit of its creditors or file for
bankruptcy protection, in which such case of insolvency, receivership or
assignment the cure provisions found below shall not apply; then, in any such
event and without prejudice to any other rights available under this Agreement,
Cheniere may provide written notice to Willbros specifying the general nature of
the default and demanding cure thereof. If, within seven (7) days after receipt
of such notice Willbros has failed to cure such default, or if the default
cannot be cured with the exercise of reasonable diligence within such seven
(7) days but Willbros fails to commence corrective action and cure such
condition within an additional fourteen (14) days, Cheniere may, at its option:
(i) take such steps as are necessary to overcome the default or deficiency
stated in its notice, in which case Willbros shall be liable to Cheniere for all
related costs in connection therewith (including all attorneys’ fees, consultant
fees and litigation or arbitration expenses) which may be offset by Cheniere at
its option; or (ii) terminate for default Willbros’ performance of all or part
of the Work.

 

17.2 Additional Rights of Cheniere upon Default Termination: In the case of
termination for default, Cheniere may, at its option, either itself or through
others complete the Work by whatever method Cheniere may deem expedient,
including taking possession, for the purposes of completing the Work, of all
Willbros Equipment and materials and/or taking assignment of any or all of
Willbros subcontracts or purchase orders for the Project. In the event of
termination under this Paragraph 17, Willbros shall not be entitled to receive
any further payment until the Work shall be fully completed and accepted by
Cheniere, and Willbros shall be liable to Cheniere for all costs, damages,
losses and expenses (including all attorneys’ fees, consultant fees and
litigation or arbitration expenses) incurred by Cheniere in completing the Work,
either itself or through others, including all Liquidated Damages to the extent
payable pursuant to Paragraph 21 of this Agreement.

 

17.3 Conversion: If any termination for default by Cheniere pursuant to
Paragraph 17.1 is found to be not in accordance with the provisions of this
Agreement or is otherwise deemed to be unenforceable, then such termination
shall be deemed to be a termination for convenience as provided in Paragraph 16.

 

A-44



--------------------------------------------------------------------------------

18. TERMINATION BY WILLBROS

Should Cheniere fail to pay Willbros undisputed invoiced amounts when due under
this Agreement, Willbros may demand in writing that Cheniere comply with the
payment terms of this Agreement. If, within forty-five (45) days after
Cheniere’s receipt of such a demand, Cheniere has not taken satisfactory steps
to cure such failure, Willbros may, without prejudice to the exercise of any
other rights or remedies which may be available to it, terminate this Agreement
by giving Cheniere written notice to that effect. Such termination hereunder by
Willbros shall be effective on the date specified in Willbros’ termination
notice. In the event of termination under this Paragraph 18, Willbros have the
rights (and Cheniere shall make the payments) provided for in Paragraph 16 in
the event of a Cheniere termination for convenience. The right of Willbros to
terminate this Agreement for cause shall be without prejudice to, and not in
lieu of, any other remedies available to Willbros under this Agreement.

19. WILLBROS’ OBLIGATIONS UPON SUSPENSION OR TERMINATION

 

19.1 Willbros’ Obligations: If the Agreement or any portion of the Work is
suspended or terminated as provided in Paragraphs 15, 16, 17, or 18 and if
Cheniere so requests, Willbros shall:

 

  19.1.1  immediately discontinue Work on the date and to the extent specified
in the notice;

 

  19.1.2  place no further orders for subcontracts, materials, equipment, or any
other items or services except as may be necessary for completion of such
portion of the Work as is not discontinued, thereafter execute only that portion
of the Work not terminated (if any);

 

  19.1.3  inventory, maintain and turn over to Cheniere all Willbros Equipment
or any other equipment or other items provided by Cheniere for performance of
the terminated Work;

 

  19.1.4  promptly make every reasonable effort to procure cancellation upon the
best terms as are reasonably obtainable under the circumstances and which are
satisfactory to Cheniere of any or all subcontracts, purchase orders and rental
agreements to the extent they relate to the performance of the Work that is
discontinued unless Cheniere elects to take assignment of any such subcontracts,
purchase orders and rental agreements pursuant to Paragraph 19.2;

 

  19.1.5  cooperate with Cheniere in the transfer of Work Product, including
Drawings, licenses and any other items or information and disposition of Work in
progress so as to mitigate damages;

 

  19.1.6  comply with other reasonable requests from Cheniere regarding the
terminated Work;

 

A-45



--------------------------------------------------------------------------------

  19.1.7  do whatever is necessary to preserve and protect Work in progress, to
protect materials, equipment and supplies in transit or at the Work Site for the
Project, to comply with any Applicable Law and any Applicable Codes and
Standards, and to minimize all costs to Cheniere and Willbros resulting from
such suspension or termination; and

 

  19.1.8  perform all other obligations under Paragraph 17.2.

 

19.2 Assignment of Subcontracts and Other Agreements: If the Agreement or any
portion of the Work is suspended or terminated as provided in Paragraphs 15, 16,
17, or 18, Cheniere may, at its sole option, take assignment of any or all
subcontracts, purchase orders and rental agreements.

20. FORCE MAJEURE AND CHENIERE-CAUSED DELAY

 

20.1 Force Majeure:

 

  20.1.1  Willbros Relief: If the commencement, prosecution or completion of any
Work is delayed by Force Majeure, then Willbros shall be entitled to an
extension to the Scheduled Mechanical Completion Date to the extent, if any,
permitted under Paragraph 20.1.1.1 and an adjustment to the Guaranteed Maximum
Price to the extent, if any, permitted under Paragraph 20.1.1.2, provided that
Willbros complies with the notice and Change Order request requirements in
Paragraph 14.1 and the mitigation requirements in Paragraph 20.4. All time
extensions to the Project Schedule and adjustments to the Guaranteed Maximum
Price for such delays shall be by Change Order implemented and documented as
required under Paragraph 9.

20.1.1.1 Willbros shall be entitled to an extension to the Scheduled Mechanical
Completion Date for delay that meets the requirements of Paragraph 20.1.1 if and
to the extent such delay affects the performance of any Work that is on the
critical path of the Work Plan and causes Willbros to achieve Mechanical
Completion beyond the Scheduled Mechanical Completion Date, but only if Willbros
is unable to proceed with other portions of the Work so as not to cause a delay
in the Scheduled Mechanical Completion Date.

20.1.1.2 Willbros shall be entitled to an adjustment to the Guaranteed Maximum
Price for any delay or prevention that meets the requirements of Paragraph
20.1.1, if such delay or prevention occurs for a continuous period of at least
five (5) days in any thirty (30) day period. If Willbros is entitled to such
adjustment to the Guaranteed Maximum Price, the adjustment to the Guaranteed
Maximum Price shall only include reimbursement for the standby time for
Willbros’ employees and Willbros Equipment and other standby expenses which are
incurred by Willbros after the expiration of such five (5) day period and which

 

A-46



--------------------------------------------------------------------------------

are caused by such Force Majeure and the effects thereof. Willbros shall take
all reasonable measures, pursuant to Paragraph 20.4, to mitigate the standby and
other Force Majeure costs it incurs, and shall cooperate with Cheniere to help
overcome such Force Majeure event. Reimbursement for such standby expenses and
other Force Majeure costs shall be subject to an aggregate amount of One Million
Five Hundred Thousand Dollars (U.S.$ 1,500,000).

 

  20.1.2  Cheniere Relief. Subject to Paragraph 20.1.3, Cheniere’s obligations
under this Agreement shall be suspended to the extent that performance of such
obligations is delayed by Force Majeure, but only if Cheniere notifies Willbros
of the existence of such event of Force Majeure within fourteen (14) days after
its occurrence and complies with the mitigation requirements in Paragraph 20.4.

 

  20.1.3  Payment Obligations: No obligation of a Party to pay moneys under or
pursuant to this Agreement shall be excused by reason of Force Majeure.

 

20.2 Cheniere-Caused Delay: Should Cheniere or any person or entity acting on
behalf of or under the control of Cheniere (including to any third party
contractors working in connection with the Project) delay the commencement,
prosecution or completion of the Work, and if such delay is not in any way
attributable to Willbros or its Subcontractors or Vendors but is caused by
(a) Cheniere’s or such person or entity’s active interference in the Work,
(b) Cheniere’s ordering a Change in the Work (provided that a Change Order has
been issued in accordance with Paragraph 9), or (c) Cheniere’s or such person or
entity’s failure to perform its material obligations pursuant to this Agreement,
including the failure to provide access to the Work Site in accordance with
Paragraph 5.2, then Willbros shall be entitled to an adjustment in the
Guaranteed Maximum Price and an extension to the Scheduled Mechanical Completion
Date if (i) such delay affects the performance of any Work that is on the
critical path of the Work Plan, (ii) such delay causes Willbros to complete the
Work beyond the Scheduled Mechanical Completion Date, (iii) Willbros is unable
to proceed with other portions of the Work so as not to cause a delay in the
Scheduled Mechanical Completion Date and (iv) Willbros complies with the notice
and Change Order request requirements in Paragraph 14.1 and the mitigation
requirements of Paragraph 20.4. Any adjustment to the Guaranteed Maximum Price
shall be for reasonable, additional direct costs incurred by Willbros for such
delay meeting the requirements of this Paragraph 20.2, and any adjustments to
the Guaranteed Maximum Price or the Project Schedule shall be recorded in a
Change Order.

 

20.3 Delay: For the purposes of Paragraph 20, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, or lost production.

 

20.4 Obligation to Mitigate Delay: At all times in the event of a delay, the
Parties shall take reasonable actions to mitigate such delay.

 

A-47



--------------------------------------------------------------------------------

21. LIQUIDATED DAMAGES

 

21.1 Liquidated Damages: If Mechanical Completion occurs after the Scheduled
Mechanical Completion Date, Willbros shall pay Cheniere in amounts according to
the following schedule for each day of delay until Mechanical Completion occurs
(“Liquidated Damages”):

 

  21.1.1  one (1) through thirty (30) days after the Scheduled Mechanical
Completion Date: Zero U.S. Dollars ($0) per day; and

 

  21.1.2  thirty-one (31) days through sixty (60) days inclusive after the
Scheduled Mechanical Completion Date at Five Thousand Dollars ($5,000) per day;

 

  21.1.3  sixty-one (61) days through ninety (90) days inclusive after the
Scheduled Mechanical Completion Date at Seven Thousand Dollars ($7,000) per day;
and

 

  21.1.4  ninety-one (91) days and thereafter until Mechanical Completion is
achieved at Ten Thousand Dollars ($10,000) per day.

Provided, however, in no event shall such Liquidated Damages exceed the total
sum of Five Hundred Sixty Thousand Dollars ($560,000), provided that such
limitation of liability shall not be construed to limit Willbros’ other
obligations or liabilities under this Agreement (including its obligations
(i) to complete the Work for the compensation provided under this Agreement,
(ii) to perform all Work required to achieve Start-up and Project Completion,
and (iii) with respect to Warranties), nor shall such limitation of liability
apply in the event of Willbros’ willful misconduct (including the willful
refusal to perform the Work, willful delay in performing the Work or abandonment
of the Work) or gross negligence.

 

21.2 Liquidated Damages Not a Penalty: It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages. In the event any Liquidated Damages are held to be
unenforceable due to the urging by or on behalf of any member of the Willbros
Group, Willbros specifically agrees to pay Cheniere all actual damages incurred
by Cheniere in connection with such breach, including any and all consequential
damages (such as loss of profits and revenues, business interruption, loss of
opportunity and use) and all costs incurred by Cheniere in proving the same.

 

21.3

Payment of Liquidated Damages: With respect to any Liquidated Damages that
accrue, Cheniere, at its sole discretion, may either (i) invoice Willbros for
such owed Liquidated Damages, and within thirty (30) days of Willbros’ receipt
of such invoice, Willbros shall

 

A-48



--------------------------------------------------------------------------------

 

pay Cheniere Liquidated Damages, or (ii) withhold from Willbros amounts that are
otherwise due and payable to Willbros in the amount of such Liquidated Damages.
In addition, with respect to the achievement of Mechanical Completion, Willbros
shall pay Cheniere all Liquidated Damages, if any, owed under this Agreement as
a condition precedent to achieving such Mechanical Completion.

22. PUBLICITY RELEASES

Should Willbros or any of its Subcontractors or Vendors desire to publish or
release any publicity or public relations materials of any kind relating to the
Agreement specifically or the Project generally, Willbros shall first submit
such material to Cheniere for review. Willbros shall not publish or release any
such material without Cheniere’s prior consent, such consent not to be
unreasonably withheld.

23. GOVERNING LAW

It is understood that the Agreement is governed by the laws of the State of
Texas except to the extent its conflict of law principles would refer to the law
of another jurisdiction, the Parties acknowledge that the laws of Louisiana
govern the rights and obligations of the Parties as to the validity and
enforcement of mechanics’ and materialmen’s liens. Only to the extent that
either Party may seek relief of the courts pursuant to this Agreement, Cheniere
and Willbros each hereby submit to the exclusive jurisdiction of the federal and
state courts located in Houston, Texas, and agree that service of process may be
affected upon them by delivery to the addresses given in the Signature Document.

24. GENERAL PROVISIONS

 

24.1 Assignment: The Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Parties to the Agreement. The Agreement may
neither be assigned nor transferred by either Party, either in whole or in part,
without first obtaining the written consent of the other Party, and any attempt
to make such an assignment shall be void; provided, however, that Willbros
reserves the right to pledge or assign its rights to payment under this
Agreement in accordance with its agreements with its lenders; provided further,
however, that in no event shall a pledge or assignment of rights to payment by
Willbros create or impose any additional obligation on Cheniere or otherwise
void or preclude any rights or privileges of Cheniere or any member of the
Cheniere Group under this Agreement. Notwithstanding the foregoing, Cheniere may
freely assign this Agreement, in whole or in part, without Willbros’ consent to
any affiliate or successor of Cheniere or to any third party making a loan to
Cheniere or purchasing the Project.

 

24.2

Ownership and Transfer: Cheniere represents that, once title is transferred as
provided in this Agreement, it is the sole owner of the Project. Cheniere
further agrees that any future transferee of any interest in the Project will be
subject to the releases and limitations of liability set forth in the Agreement
such that the total aggregate liability of Willbros to

 

A-49



--------------------------------------------------------------------------------

 

Cheniere and such recipients shall not exceed, relative to any transferee, the
limits of liability set forth in the Agreement.

 

24.3 No Waiver: No benefit or right accruing to either Party under the Agreement
shall be waived unless the waiver is reduced to writing and signed by both
Parties. The waiver, in one instance, of any act, condition or requirement
stipulated in the Agreement shall not constitute a continuing waiver or a waiver
of any act, condition or requirement or a waiver of the same act, condition or
requirement in other instances, unless specifically so stated.

 

24.4 Status of Willbros: Willbros shall be and always remain an independent
contractor with respect to the Work performed under the Agreement. Neither
Willbros, its Subcontractors, its Vendors, nor the Willbros Personnel shall be
deemed to be the servants, agents or employees of Cheniere. Willbros shall
exercise control, management and direction over the details and means of
performing the Work and shall be subject to the directions of Cheniere only with
respect to the scope and general results required.

 

24.5 Third Party Beneficiaries: This Agreement shall not be deemed for the
benefit of any third party nor shall it give any person not a Party to the
Agreement any right to enforce its provisions.

 

24.6 Survival: The provisions of Paragraphs 9.6, 10, 11, 12, 13, 14, 16, 17, 18,
19, 20 and 23 shall survive the final settlement or termination of the
Agreement, for whatever reason.

 

24.7 Severability: Any term or provision of the Agreement judicially determined
to be invalid or unenforceable to any entity or circumstance shall be deemed, to
such extent, invalid or unenforceable, but the remainder of the Agreement shall
remain unaffected and be enforceable according to its terms.

 

24.8 Headings: The headings hereof shall not be considered in interpreting the
text of the Agreement and are inserted for convenience of reference only.

 

24.9 Further Assurances: Each Party shall perform the acts and execute and
deliver the documents and give reasonable assurances necessary to give effect to
the provisions of the Agreement; provided that Cheniere shall only be required
to give any such assurances upon a material change in the creditworthiness of
Cheniere or upon any other significant adverse change to Cheniere. Any
assurances required under this Paragraph 24.9 shall not involve the assumption
of obligations greater than those provided for in this Agreement.

 

24.10 

Entire Agreement: This Agreement supersedes all previous quotations, proposals,
letter agreements, contracts, agreements, understandings and correspondence
between the Parties regarding the Work, and constitutes the entire agreement
between the Parties concerning the Work. Notwithstanding the foregoing, the
Parties acknowledge that the Letter Agreement shall be simultaneously executed
with this Agreement. No promise, agreement, representation or modification to
the Agreement shall be of any force or effect

 

A-50



--------------------------------------------------------------------------------

 

between the Parties unless expressly set forth or provided for in the Agreement,
a Change Order or an Amendment.

 

24.11  Interpretation: The word “include” or “including” shall mean including
without limitation. The words “hereof”, “herein”, “hereunder” and “hereto” refer
to the Agreement as a whole, including the Schedules, and not to any particular
provision of the Agreement unless expressly indicated. Unless the context
clearly requires otherwise, references to the plural include the singular and
the singular the plural. References to “days” or a “day” shall mean a calendar
day, unless otherwise stated. Where a Party’s approval or acceptance is
required, such approval or acceptance shall not be unreasonably delayed.

 

24.12  Lender Requirements: In addition to other assurances provided in this
Agreement, Willbros acknowledges that Cheniere has obtained or may obtain
financing, which may be project financing, associated with the Work, and
Willbros agrees to cooperate with Cheniere and Cheniere’s lenders in connection
with such Project financing, including entering into direct agreements with such
lenders, as reasonably required by such lenders, covering matters that are
customary in project financings of this type such as lender assignment or
security rights with respect to this Agreement, consent agreements, opinions of
counsel, direct notices to lender and lender’s independent engineer,
step-in/step-out rights, access by lender’s representative, including lender’s
independent engineer, and other matters applicable to such Project financing.
Willbros shall cooperate with any independent engineer retained by Cheniere’s
lender(s) in the conduct of such independent engineers’ duties in relation to
the Project, including the Work. No review, approval or disapproval by any
independent engineer shall serve to reduce or limit the liability of Willbros to
Cheniere under this Agreement.

 

24.13 Counterparts: This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

 

24.14 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. Subject to Paragraph 1.6 under the
definition of Applicable Codes and Standards regarding conflicts or
inconsistencies between any Applicable Codes and Standards, in the event of any
conflict or inconsistency between a provision in one document and a provision in
another document, the document with the higher priority shall control. In the
event of a conflict or inconsistency between provisions contained within the
same document, then the provision that requires the highest standard of
performance on the part of Willbros shall control. This Agreement is composed of
the following documents, which are listed in priority:

 

  24.14.1  Change Orders or Amendments to this Agreement;

 

  24.14.2  The Signature Document;

 

A-51



--------------------------------------------------------------------------------

  24.14.3  This Schedule “A”; and

 

  24.14.4  All other Schedules and Attachments to this Agreement.

END OF SCHEDULE “A”

 

A-52



--------------------------------------------------------------------------------

ATTACHMENT I

WILLBROS’ PARENT GUARANTEE

This GUARANTEE (this “Guarantee”) effective February 01, 2006, is made by
Willbros USA, Inc. organized under the laws of the State of Delaware
(“Guarantor”), in favor of Cheniere Sabine Pass Pipeline Company, a company
organized under the laws of the State of Delaware (“Owner,” and, together with
Guarantor, each a “Party” and, collectively, the “Parties”). Capitalized terms
used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Agreement (as defined below).

RECITALS

WHEREAS, Owner has agreed to enter into the Agreement for the Engineering,
Procurement and Construction of the 42-inch Sabine Pass Pipeline dated
February 01, 2006, with Willbros Engineers, Inc. (“Willbros”) for the
engineering, procurement, construction, commissioning, start-up and testing of
the 42-inch Sabine Pass Pipeline Project (the “Project”) located in Cameron
Parish, Louisiana and a letter agreement dated February 01, 2006, with Willbros
(collectively, the “Agreement”), which are hereby incorporated by reference in
this Guarantee and made a part hereof; and

WHEREAS, Willbros is a subsidiary of Guarantor; and

WHEREAS, it is a condition to Owner and Willbros’ entering into the Agreement
that Guarantor execute and deliver this Guarantee.

NOW THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1. Guarantee.

(a) On the terms and subject to the conditions contained herein, Guarantor
hereby unconditionally and irrevocably guarantees, to and for the benefit of
Owner, the full and punctual performance and payment, as and when each such
payment or performance becomes due (whether at the stated due date, by
acceleration or otherwise), by or on behalf of Willbros of any and all
obligations or amounts owed by Willbros to Owner in connection with and to the
extent provided for in the Agreement (the “Guaranteed Obligations”). The
Guaranteed Obligations of Guarantor hereunder are direct and primary
obligations.

(b) This Guarantee is an unconditional, present, and continuing guarantee of
performance and payment, and not of collection, is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or payment by
Willbros or upon any other event, contingency or circumstance whatsoever, and
shall remain in full force and effect and be binding upon and against Guarantor
and its successors and permitted assigns (and shall inure to the benefit of
Owner and its successors, endorsees, transferees, and permitted assigns),
without

 

A-53



--------------------------------------------------------------------------------

regard to the validity or enforceability of the Agreement. If, for any reason,
Willbros shall fail or be unable duly, punctually, and fully to perform or pay,
as and when such performance or payment is due, any of the Guaranteed
Obligations, Guarantor shall promptly perform or pay, or cause to be performed
or paid, such Guaranteed Obligations.

(c) Guarantor agrees that any judgment from any litigation (or any award
resulting from any arbitration, if Owner and Willbros should agree to arbitrate)
between Willbros and Owner under the Agreement (whether in contested litigation
or arbitration, by default or otherwise) shall be conclusive and binding on the
Parties for the purposes of determining Guarantor’s obligations under the
Guarantee.

(d) Guarantor further agrees to pay to Owner any and all costs, expenses
(including, without limitation, all reasonable fees and disbursements of
counsel), and damages which may be paid or incurred by Owner in enforcing any
rights with respect to this Guarantee, including, without limitation, collecting
against Guarantor under this Guarantee.

2. Obligations Unconditional, Continuing; Etc.

Guarantor agrees that the obligations of Guarantor set forth in this Guarantee
shall be direct obligations of Guarantor, and such obligations shall be
irrevocable and unconditional, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense (other than full and strict compliance with its obligations
hereunder) based upon any claim Guarantor or any other person may have against
Owner or any other person and shall remain in full force and effect without
regard to and shall not be released, discharged or in any way affected or
impaired by, any circumstance or condition whatsoever (other than full and
strict compliance by Guarantor with its obligations hereunder) (whether or not
Guarantor shall have any knowledge or notice thereof), including, without
limitation: (i) any amendment or modification of or supplement to or other
change in the Agreement or any other document, including, without limitation,
any change order, renewal, extension, acceleration or other changes to payment
terms thereunder; (ii) any failure, omission or delay on the part of Owner or
any other person to confirm or comply with any term of the Agreement, (iii) any
waiver, consent, extension, indulgence, compromise, release or other action or
inaction under or in respect of the Agreement or any other document or any
obligation or liability of Owner or any other person, or any exercise or
non-exercise of any right, remedy, power, or privilege under or in respect of
any such instrument or agreement or any such obligation or liability, other than
as expressly set forth in writing executed by Owner and Guarantor; (iv) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, liquidation,
or similar proceeding with respect to Owner, Willbros or any other person or any
of their respective properties, or any action taken by any trustee or receiver
or by any court in any such proceeding; (v) any discharge, termination,
cancellation, invalidity or unenforceability, in whole or in part, of the
Agreement or any other document or any term or provision thereof; (vi) any
merger or consolidation of Guarantor or Willbros into or with any other person
or any sale, lease, or transfer of all or any of the assets of Guarantor or
Willbros; (vii) any change in the ownership of Guarantor or Willbros; (viii) any
winding up or dissolution of Willbros; or (ix) to the extent permitted under
Applicable Law, any other occurrence or circumstance whatsoever, whether similar
or dissimilar to the foregoing, which might otherwise constitute a legal or

 

A-54



--------------------------------------------------------------------------------

equitable defense or discharge of the liabilities of guarantor or surety or
which might otherwise limit recourse against Guarantor. Guarantor reserves the
right to (a) set-off against any payment that has become due and payable by the
Owner to Willbros under the Agreement and (b) assert defenses which Willbros may
have under or with respect to the Agreement to performance of any Guaranteed
Obligations other than defenses arising from the bankruptcy or insolvency of
Willbros or Willbros’ failure to have the authority to (x) execute or deliver
the Agreement or (y) perform its obligations under the Agreement. The Guaranteed
Obligations constitute the full recourse obligations of Guarantor enforceable
against it to the full extent of all its assets and properties. Without limiting
the generality of the foregoing, Guarantor agrees that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, Willbros shall fail to perform obligations or pay amounts owed by
Willbros under the Agreement and that notwithstanding the recovery hereunder for
or in respect of any given failure to so comply by Willbros under the Agreement,
this Guarantee shall remain in full force and effect and shall apply to each and
every subsequent such failure.

3. Reinstatement. Guarantor agrees that this Guarantee shall be automatically
reinstated with respect to any payment made by or on behalf of Willbros pursuant
to the Agreement if and to the extent that such payment is rescinded or must be
otherwise restored, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

4. Waiver of Demands, Notices; Etc. Guarantor hereby unconditionally waives, to
the extent permitted by Applicable Law: (i) notice of any of the matters
referred to in Paragraph 2 hereof; (ii) all notices which may be required by
Applicable Law, or otherwise, now or hereafter in effect, to preserve any rights
against Guarantor hereunder, including, without limitation, any demand, proof,
or notice of non-payment or non-performance of any Guaranteed Obligation;
(iii) any right to the enforcement, assertion, or exercise of any right, remedy,
power, or privilege under or in respect of the Agreement; (iv) notice of
acceptance of this Guarantee, demand, protest, presentment, notice of failure of
performance or payment, and any requirement of diligence; (v) any requirement to
exhaust any remedies or to mitigate any damages resulting from failure of
performance or payment by Willbros under the Agreement or by any other person
under the terms of the Agreement; and (vi) any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge, release, or
defense of a guarantor or surety, or which might otherwise limit recourse
against Guarantor.

5. No Subrogation. Notwithstanding any performance, payment or payments made by
Guarantor hereunder (or any set-off or application of funds of Guarantor by
Owner), Guarantor shall not be entitled to be subrogated to any of the rights of
Willbros or of any rights of Owner hereunder, or any collateral, security, or
guarantee or right of set-off held by Owner, for the performance or payment of
the obligations guaranteed hereunder, nor shall Guarantor seek or be entitled to
assert or enforce any right of contribution, reimbursement, indemnity or any
other right to payment from Willbros as a result of Guarantor’s performance of
its obligations pursuant to this Guarantee until all Guaranteed Obligations are
performed or paid in full. If any amount shall be paid to Guarantor on account
of such subrogation, contribution, reimbursement or indemnity rights at any time
when all of the Guaranteed Obligations and all amounts owing hereunder shall not
have been performed and paid in full, such amount shall be held by Guarantor in
trust for Owner, segregated from other funds of Guarantor, and shall, forthwith

 

A-55



--------------------------------------------------------------------------------

upon receipt by Guarantor, be turned over to Owner in the exact form received by
Guarantor (duly endorsed by Guarantor to Owner, if required), to be applied
against the Guaranteed Obligations, whether or not matured, in such order as
Owner may determine.

6. Representations and Warranties. Guarantor represents and warrants that:

(a) it is a corporation duly organized and validly existing under the laws of
the State of Delaware and has the corporate power and authority to execute,
deliver and carry out the terms and provisions of the Guarantee;

(b) the execution, delivery and performance of this Guarantee will not conflict
with, violate or breach the terms of any agreement of Guarantor;

(c) no authorization, approval, consent or order of, or registration or filing
with, any court or other governmental body having jurisdiction over Guarantor is
required on the part of Guarantor for the execution and delivery of this
Guarantee; and

(d) this Guarantee, when executed and delivered, will constitute a valid and
legally binding agreement of Guarantor, except as the enforceability of this
Guarantee may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity as they apply to the Guarantor.

7. Miscellaneous.

(a) This Guarantee shall inure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns. Guarantor may not
assign or transfer this Guarantee or any rights or obligations hereunder without
Owner’s prior written consent. Owner may assign this Guarantee, in whole or
part, to any of its affiliates or co-venturers or to any person jointly
controlled by Owner and any co-venturers. Furthermore, Owner may assign, pledge
and/or grant a security interest in this Guarantee to any lender without
Guarantor’s consent. Except as otherwise provided in this Paragraph 7, nothing
herein, express or implied, is intended or shall be construed to confer upon or
to give to any person other than the Parties hereto any rights, remedies, or
other benefits.

(b) This Guarantee shall be governed by, and construed in accordance with, the
laws of the state of Texas, without giving effect to the principles thereof
relating to conflicts of law.

(c) The Parties agree that any claim, dispute, controversy, difference,
disagreement, or grievance (of any and every kind or type, whether based on
contract, tort, statute, regulation or otherwise) arising out of, connected
with, or relating in any way to this Guarantee (including, without limitation,
the construction, validity, interpretation, termination, enforceability or
breach of this Guarantee, the relationship of the Parties established by this
Guarantee, or any dispute over arbitrability or jurisdiction) (“Dispute”) shall
be decided by final and binding arbitration. Any arbitration held under this
Guarantee shall be held in Houston, Texas, unless otherwise agreed by the
Parties, shall be administered by the Dallas, Texas office of the American
Arbitration Association (“AAA”) and shall, except as otherwise modified by this
Paragraph 7(c),

 

A-56



--------------------------------------------------------------------------------

be governed by the AAA’s Construction Industry Arbitration Rules and Mediation
Procedures (including Procedures for Large, Complex Construction Disputes) (the
“AAA Rules”). The number of arbitrators required for the arbitration hearing
shall be determined in accordance with the AAA Rules. The arbitrator(s) shall
determine the rights and obligations of the Parties according to the substantive
law of the state of Texas, excluding its conflict of law principles, as would a
court for the state of Texas; provided, however, the law applicable to the
validity of the arbitration clause, the conduct of the arbitration, including
resort to a court for provisional remedies, the enforcement of any award and any
other question of arbitration law or procedure shall be the Federal Arbitration
Act, 9 U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute
shall be decided by a court with proper jurisdiction. The Parties shall be
entitled to engage in reasonable discovery, including the right to production of
relevant and material documents by the opposing Party and the right to take
depositions reasonably limited in number, time and place, provided that in no
event shall any Party be entitled to refuse to produce relevant and
non-privileged documents or copies thereof requested by the other Party within
the time limit set and to the extent required by order of the arbitrator(s). All
disputes regarding discovery shall be promptly resolved by the arbitrator(s).
This agreement to arbitrate is binding upon the Parties and the successors and
permitted assigns of any of them. At Owner’s sole option, any other person may
be joined as an additional party to any arbitration conducted under this
Paragraph 7(c), provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. The arbitration award shall be final and binding, in writing, signed by
all arbitrators, and shall state the reasons upon which the award thereof is
based. The Parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.

(d) No modification or amendment of this Guarantee shall be of any force or
effect unless made in writing, signed by the Parties hereto, and specifying with
particularity the nature and extent of such modification or amendment. This
Guarantee constitutes the entire and only understanding and agreement among the
Parties hereto with respect to the subject matter hereof and cancels and
supersedes any prior negotiations, proposals, representations, understandings,
commitments, communications, or agreements, whether oral or written, with
respect to the subject matter hereof.

(e) All notices, requests and communications to a Party hereunder shall be in
writing (including telecopy and/or fax or similar writing) and shall be sent:

If to Owner:

Graham A. McArthur

Vice President and Treasurer

Cheniere Sabine Pass Pipeline

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Telephone: (713) 659-1361

Fax: (713) 659-5459

 

A-57



--------------------------------------------------------------------------------

If to Guarantor:

Gay S. Mayeux

Vice President and Assistant Treasurer

Willbros USA, Inc.

4400 Post Oak Parkway

Suite 1000

Houston, Texas 77027

Telephone: (713) 403-8147

Fax: (713) 403-8017

or to such other address or telecopy number and with such other copies, as such
Party may hereafter reasonably specify by notice to the other Parties. Each such
notice, request or communication shall be effective upon receipt, provided that
if the day of receipt is not a business day then it shall be deemed to have been
received on the next succeeding business day.

(f) The headings of the several provisions of this Guarantee are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Guarantee.

(g) No forbearance or delay by Owner in asserting rights against Willbros shall
affect or impair in any way Guarantor’s obligations hereunder or the rights of
Owner hereunder.

(h) In addition to other assurances provided in this Guarantee, Guarantor
acknowledges that Owner has obtained or may obtain project financing associated
with the Project and Guarantor agrees to cooperate with Owner and its lenders in
connection with such project financing, including, but not limited to, entering
into direct agreements with lenders, as required by such lenders, covering
matters that are customary in project financings of this type such as lender
assignment or security rights with respect to this Guarantee, consent
agreements, opinions of counsel, direct notices to lender and lender’s
independent engineer, step-in/step-out rights, access by lenders’
representative, including lender’s independent engineer, and other matters
applicable to such project financing.

(i) This Guarantee may be executed in any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

IN WITNESS WHEREOF, the undersigned have duly executed this Guarantee as of the
date first above written.

 

WILLBROS USA, INC. By:      Name:      Title:     

 

A-58



--------------------------------------------------------------------------------

CHENIERE SABINE PASS PIPELINE COMPANY By:      Name:      Title:     

 

A-59



--------------------------------------------------------------------------------

ATTACHMENT II - 1

PAYMENT BOND

Bond No.______________________________

KNOW ALL MEN BY THESE PRESENTS, that ____________________________ (hereinafter
“Principal”) and _______________________________________, incorporated in the
state of ________________ and duly authorized to do business in Louisiana,
(hereinafter “Surety”), are held and firmly bound unto Cheniere Sabine Pass
Pipeline Company (hereinafter “Obligee”), and its representatives, successors
and assigns, in the sum of _______________________________ Dollars
($___________) for the payment of which sum well and truly to be made the said
Principal and Surety bind themselves, and their respective heirs,
administrators, executors, successors and assigns jointly and severally, firmly
by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the project
known as the 42-inch Sabine Pass Pipeline Project in Cameron Parish, Louisiana
(hereinafter called the “Contract”) and which Contract is hereby referred to and
incorporated by express reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the Principal
shall promptly make payment in full to all persons or entities supplying labor,
material, services, utilities and equipment, or any other things in the
prosecution of the work provided for in said Contract, and any and all
modifications of said Contract that may hereafter be made, and shall indemnify
and save harmless said Obligee of and from any and all loss, damage, and
expense, including costs and attorneys’ fees, which the said Obligee may sustain
by reason of Principal’s failure to do so, then this obligation shall be null
and void; otherwise it shall remain in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Principal to the other, shall in any way affect its obligation on this Bond, and
Surety does hereby waive notice of any such changes, extensions of time,
alterations, additions, omissions, waivers, or other modifications.

The Principal and the Surety agree that this Bond shall inure to the benefit of
all persons or entities as supplying labor, material, services, utilities and
equipment, or any other things in the prosecution of the work provided for in
said Contract, as well as to the Obligee, and that any of such persons or
entities may maintain independent actions upon this Bond in the name of the
person or entities bringing any such action.

The parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

 

A-60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this _________ day of _________________, 200__ the
name and corporate seal of each corporate seal of each corporate party being
hereto affixed and these presents duly signed by its undersigned representative,
pursuant to authority of its governing body.

 

PRINCIPAL:    By:      Title:               (Principal’s Address)

 

Witness

   

Or Secretary’s Attest

[SEAL]

 

SURETY:    By:      Title:               (Surety’s Address)

 

Witness.

   

Or Secretary’s Attest

[SEAL]

 

[Attach Power of Attorney executed by attorney-in-fact on behalf of Surety]

 

A-61



--------------------------------------------------------------------------------

ATTACHMENT II - 2

DUAL OBLIGEE RIDER FOR PAYMENT BOND

This Rider is to be attached to and forms a part of Payment Bond No.
_____________________ issued by ____________________________ (hereinafter
referred to as “Surety”), as Surety, on the ______ day of ___________________,
20__ (“Payment Bond”).

WHEREAS, on or about the ____ day of __________, 200_, ________________________
(hereinafter called the “Principal”), entered into a written agreement with
             (hereinafter called the “Primary Obligee”) for the construction of
_____________________ (hereinafter called the “Contract”); and

WHEREAS, the Principal and the Surety executed and delivered to said Primary
Obligee the Performance Bond No. _______ (“Performance Bond”) in connection with
the Contract; and

WHEREAS, the Primary Obligee has requested the Principal and the Surety to
execute and deliver this Dual Obligee Rider for Payment Bond and the Principal
and the Surety have agreed to do so.

NOW, THEREFORE, the undersigned hereby agree and stipulate that Cheniere Sabine
Pass Pipeline Company shall be a named obligee (hereinafter referred to as
“Additional Obligee”) to the Payment Bond, subject to the conditions set forth
below:

1. In the event of a material default in payment by the Primary Obligee to the
Principal under the terms of the Contract, the right of the Additional Obligee
to recover hereunder shall be subject to the condition that the Additional
Obligee remedies said material payment default and thereafter continues to make
payment to the Principal as required under the terms of the Contract.

2. The aggregate liability of the Surety under the Payment Bond, to any or all
of the obligees (Primary and Additional Obligees), as their interests may
appear, is limited to the total penal sum of the Payment Bond.

Signed, sealed and dated this ______ day of _____________________, 20__.

 

PRINCIPAL:    By:      Title:               (Principal’s Address)

 

A-62



--------------------------------------------------------------------------------

Witness

   

Or Secretary’s Attest

[SEAL]

 

SURETY:    By:      Title:               (Surety’s Address)

 

Witness.

   

Or Secretary’s Attest

[SEAL]

 

[Attach Power of Attorney executed by attorney-in-fact on behalf of Surety]

 

A-63



--------------------------------------------------------------------------------

ATTACHMENT II - 3

PERFORMANCE BOND

Bond No.________________________________

KNOW ALL MEN BY THESE PRESENTS, that ____________________________ (hereinafter
“Principal”) and ____________________________________, incorporated in the state
of and duly authorized to do business in Louisiana (hereinafter “Surety”), are
held and firmly bound unto Cheniere Sabine Pass Pipeline Company (hereinafter
“Obligee”), and its representatives, successors and assigns, in the sum of
__________ Dollars ($___________) for the payment of which sum well and truly to
be made the said Principal and Surety bind themselves, and their respective
heirs, administrators, executors, successors and assigns jointly and severally,
firmly by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the project
known as the 42-inch Sabine Pass Pipeline Project in Cameron Parish, Louisiana
(hereinafter called the “Contract”) and which Contract is hereby referred to and
incorporated by express reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the above
bounden Principal shall well and truly perform all the work, undertakings,
covenants, terms, conditions, and agreements of said Contract within the time
provided therein and any extensions thereof that may be granted by Obligee, and
during the life of any obligation, guaranty or warranty required under said
Contract, and shall also well and truly perform all the undertakings, covenants,
terms, conditions, and agreements of any and all modifications of said Contract
that may hereafter be made, and shall indemnify and save harmless said Obligee
of and from any and all loss, damage, and expense, including costs and
attorneys’ fees, which the Obligee may sustain by reason of Principal’s failure
to do so, then this obligation shall be null and void; otherwise it shall remain
in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Surety to the other, shall in any way affect said Surety’s obligation on this
Bond, and said Surety does hereby waive notice of any such changes, extensions
of time, alterations, additions, omissions, waivers, or other modifications. The
parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this _______ day of __________________, 200_, the name
and corporate seal of each corporate seal of each corporate party being hereto
affixed and these presents duly signed by its undersigned representative,
pursuant to authority of its governing body.

 

A-64



--------------------------------------------------------------------------------

PRINCIPAL:    By:      Title:               (Principal’s Address)

 

Witness

   

Or Secretary’s Attest

[SEAL]

 

SURETY:    By:      Title:               (Surety’s Address)

 

Witness.

   

Or Secretary’s Attest

[SEAL]

 

[Attach Power of Attorney executed by attorney-in-fact on behalf of Surety]

 

A-65



--------------------------------------------------------------------------------

ATTACHMENT II - 4

DUAL OBLIGEE RIDER FOR PERFORMANCE BOND

This Rider is to be attached to and forms a part of Performance Bond No.
___________________ issued by ____________________________ (hereinafter referred
to as “Surety”), as Surety, on the ______ day of ___________________, 20__
(“Performance Bond”).

WHEREAS, on or about the ____ day of __________, 200_,
____________________________ (hereinafter called the “Principal”), entered into
a written agreement with ____________________________ (hereinafter called the
“Primary Obligee”) for the construction of _____________________ (hereinafter
called the “Contract”); and

WHEREAS, the Principal and the Surety executed and delivered to said Primary
Obligee the Payment Bond No. ____________ (“Payment Bond”) in connection with
the Contract; and

WHEREAS, the Primary Obligee has requested the Principal and the Surety to
execute and deliver this Dual Obligee Rider for Performance Bond and the
Principal and the Surety have agreed to do so.

NOW, THEREFORE, the undersigned hereby agree and stipulate that Cheniere Sabine
Pass Pipeline Company shall be a named obligee (hereinafter referred to as
“Additional Obligee”) to the Performance Bond, subject to the conditions set
forth below:

1. In the event of a material default in performance by the Primary Obligee to
the Principal under the terms of the Contract, the right of the Additional
Obligee to recover hereunder shall be subject to the condition that the
Additional Obligee remedies said material performance default and thereafter
continues to perform as required under the terms of the Contract.

2. The aggregate liability of the Surety under the Performance Bond, to any or
all of the obligees (Primary and Additional Obligees), as their interests may
appear, is limited to the total penal sum of the Performance Bond.

Signed, sealed and dated this ______ day of _____________________, 20__.

 

PRINCIPAL:    By:      Title:               (Principal’s Address)

 

A-66



--------------------------------------------------------------------------------

Witness

   

Or Secretary’s Attest

[SEAL]

 

SURETY:    By:      Title:               (Surety’s Address)

 

Witness.

   

Or Secretary’s Attest

[SEAL]

 

[Attach Power of Attorney executed by attorney-in-fact on behalf of Surety]

 

A-67



--------------------------------------------------------------------------------

ATTACHMENT III

MECHANICAL COMPLETION CERTIFICATE

Date: ______________________________

Cheniere Sabine Pass Pipeline Company

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Richard E. Keyser

 

Re: Mechanical Completion Certificate – Sabine Pass Pipeline Project Contract,
dated as of February 01, 2006 (the “Agreement”), by and between Cheniere Sabine
Pass Pipeline Company (“Cheniere”) and Willbros Engineers, Inc. (“Willbros”)

Pursuant to Paragraph 8.1 of the Agreement, Willbros hereby certifies that it
has completed all requirements under the Agreement for Mechanical Completion
with respect to the Sabine Pass Pipeline Project (“Project”), including: (a) the
Work is approved by Cheniere as being ready for pre-commissioning and/or
commissioning; (b) Willbros has delivered to Cheniere a set of original test and
inspection certificates, including hydrostatic test reports, materials
documentation, MAOP establish records, and internal geometry pig results;
(c) Willbros has completed all construction, procurement, fabrication, assembly,
erection, installation and testing, including final pipeline hydrostatic tests
for the pipeline and all appropriate appurtenances to ensure that such systems
were correctly constructed, procured, fabricated, assembled, erected, installed
and tested and are capable of being operated safely and reliably within the
requirements contained in this Agreement; (d) Willbros hereby delivers this
Mechanical Completion Certificate as required under Paragraph 8.1 of the
Agreement; (e) Willbros has dewatered and dried the pipeline to a dewpoint of
negative forty degrees Fahrenheit (-40ºF); (f) Willbros has completed all
Exception Items in accordance with Paragraph 8.1 of the Agreement; and
(g) Willbros has performed all other obligations required under the Agreement
for Mechanical Completion.

 

Willbros certifies that it achieved all requirements under the Agreement for
Mechanical Completion on                     , 200__.

Attached is all documentation required to be provided by Willbros under the
Agreement to establish that Willbros has achieved all requirements under the
Agreement for Mechanical Completion, including the required final pipeline
hydrostatic test reports, materials documentation, MAOP establish records, and
internal geometry pig results.

IN WITNESS WHEREOF, Willbros has caused this Mechanical Completion Certificate
to be duly executed by its authorized representative and delivered as of the
date first written above.

 

WILLBROS ENGINEERS, INC.

By: 

    

Name: 

    

Title: 

 

Willbros’ Authorized Representative

Date: 

    

 

cc: Cheniere Sabine Pass Pipeline Company

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Allan Bartz

 

A-68



--------------------------------------------------------------------------------

ATTACHMENT IV

PROJECT COMPLETION CERTIFICATE

Date: ____________________________

Cheniere Sabine Pass Pipeline Company

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Richard E. Keyser

 

Re: Project Completion Certificate – Sabine Pass Pipeline Project Contract,
dated as of February 01, 2006 (the “Agreement”), by and between Cheniere Sabine
Pass Pipeline Company (“Cheniere”) and Willbros Engineers, Inc. (“Willbros”)

Pursuant to Paragraph 8.3 of the Agreement, Willbros hereby certifies that it
has completed all requirements under the Agreement for Project Completion with
respect to the Sabine Pass Pipeline Project (“Project”), including: (a) the
successful achievement of Mechanical Completion of all systems for the Project;
(b) the successful achievement of Start-up of all systems for the Project;
(c) delivery by Willbros of all documentation required to be delivered under
this Agreement, including any Work Product, Cheniere’s Confidential Information
and other documentation; (d) delivery by Willbros to Cheniere of fully executed
Final Lien and Claim Waivers in the form of Schedule “A”, Attachment X – Part 2
of the Agreement; (e) removal from the Work Site all of Willbros Personnel,
supplies, waste, materials, rubbish and temporary facilities and restoration of
the Work Site to its natural conditions in accordance with this Agreement,
Applicable Law and Applicable Codes and Standards or any other requirements of
any Governing Authority; (f) Willbros hereby delivers this Project Completion
Certificate as required under Paragraph 8.3 of the Agreement; (g) delivery by
Willbros to Cheniere of evidence acceptable to Cheniere that all Subcontractors
and Vendors have been fully and finally paid, including fully executed Final
Lien and Claim Waivers from all Subcontractors and Major Vendors in the form of
Schedule “A”, Attachment X – Part 4 of the Agreement; (h) Willbros has completed
all Exception Items in accordance with Paragraph 8.3 of the Agreement; and
(i) performance of all other obligations required by the Agreement for Project
Completion.

Willbros certifies that it achieved all requirements under the Agreement for
Project Completion on                    , 200__.

Attached is all documentation required to be provided by Willbros under the
Agreement to establish that Willbros has achieved all requirements under the
Agreement for Project Completion, including the required Willbros,
Subcontractor, and Major Vendor Lien and Claim Waivers.

IN WITNESS WHEREOF, Willbros has caused this Project Completion Certificate to
be duly executed by its authorized representative and delivered as of the date
first written above.

 

WILLBROS ENGINEERS, INC.

By: 

    

Name: 

    

Title: 

 

Willbros’ Authorized Representative

Date: 

    

 

cc: Cheniere Sabine Pass Pipeline Company

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Allan Bartz

 

A-69



--------------------------------------------------------------------------------

ATTACHMENT V

START-UP CERTIFICATE

Cheniere Sabine Pass Pipeline Company

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Richard E. Keyser

 

Re: Start-up Certificate – Sabine Pass Pipeline Project Contract, dated as of
February 01, 2006 (the “Agreement”), by and between Cheniere Sabine Pass
Pipeline Company (“Cheniere”) and Willbros Engineers, Inc. (“Willbros”)

Pursuant to Paragraph 8.2 of the Agreement, Willbros hereby certifies that it
has completed all requirements under the Agreement for Start-up with respect to
the Sabine Pass Pipeline Project (“Project”), including: (a) the successful
achievement of Mechanical Completion of all systems for the Project;
(b) Cheniere has purged the Project with either natural gas or nitrogen with
assistance and support from Willbros as requested; (c) Willbros has completed
all Exception Items in accordance with Paragraph 8.2 of the Agreement; and
(d) performance of all other obligations required by the Agreement for Start-up.

Willbros certifies that it achieved all requirements under the Agreement for
Start-up on                     , 200__.

Attached is all documentation required to be provided by Willbros under the
Agreement to establish that Willbros has achieved all requirements under the
Agreement for Start-up, including documentation evidencing the completion of all
Exception Items required under Paragraph 8.2.

IN WITNESS WHEREOF, Willbros has caused this Start-up Certificate to be duly
executed by its authorized representative and delivered as of the date first
written above.

 

WILLBROS ENGINEERS, INC.

By: 

    

Name: 

    

Title: 

 

Willbros’ Authorized Representative

Date: 

    

 

cc: Cheniere Sabine Pass Pipeline Company

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Allan Bartz

 

A-70



--------------------------------------------------------------------------------

ATTACHMENT VI

CHANGE ORDER FORM

 

PROJECT NAME: 42-inch Sabine Pass Pipeline Project    COMPANY: Cheniere Sabine
Pass Pipeline Company    CHANGE ORDER NUMBER: ________________ CONTRACTOR:
Willbros Engineers, Inc.    DATE OF CHANGE ORDER: ________________ DATE OF
AGREEMENT: February 01, 2006   

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

Adjustment to price under the Agreement:   

The original Guaranteed Maximum Price was

   $ 67,670,200

Net change by previously authorized Change Orders (#________)

   $ ______

The Guaranteed Maximum Price prior to this Change Order was

   $ ______

The Guaranteed Maximum Price will be (increased) (decreased) (unchanged) by this
Change Order in the amount of

   $ ______

The new Guaranteed Maximum Price including this Change Order will be

   $ ______

Adjustment to dates:

The Preparation and Material Receipt Commencement Date will be
(increased)(decreased)(unchanged) by ________ (__) calendar days and as a result
of this Change Order is now: __________________, 20__.

The Construction Commencement Date will be (increased)(decreased)(unchanged) by
________ (__) calendar days and as a result of this Change Order is now:
__________________, 20__.

The Scheduled Mechanical Completion Date will be
(increased)(decreased)(unchanged) by ________ (__) calendar days and as a result
of this Change Order is now: __________________, 20__.

Other impacts to liability or obligation of Willbros or Cheniere under the
Agreement:

Upon execution of this Change Order by Cheniere and Willbros, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Cheniere’s Authorized
Representative and Willbros’ Authorized Representative.

 

A-71



--------------------------------------------------------------------------------

CHENIERE SABINE PASS PIPELINE COMPANY     WILLBROS ENGINEERS, INC.            

Name

   

Name

Cheniere’s Authorized Representative

   

Willbros’ Authorized Representative

Title

   

Title

           

Date of Signing

   

Date of Signing

 

A-72



--------------------------------------------------------------------------------

ATTACHMENT VII

APPROVED SUBCONTRACTORS AND VENDORS LIST

The following Subcontractors and Vendors each having subcontracts or purchase
orders of any tier are approved Subcontractors and Vendors for the following
portions of the Work:

 

I. Subcontractors

Construction Subcontractors:

 

  •   Willbros RPI, Inc.

 

  •   Sunland Construction, Inc.

 

  •   Associated Pipe Line Contractors, Inc.

 

  •   Gregory & Cook Construction, Inc.

 

  •   U.S. Pipeline, Inc.

Geotechnical Investigation:

 

  •   Louis J. Capozzoli & Associates, Inc.

 

  •   Professional Service Industries, Inc. (PSI)

 

  •   Terracon Consultants, Inc.

 

  •   Tulonay-Wong Engineers, Inc.

Cathodic Protection System Design:

 

  •   Corrpro Co., Inc.

 

  •   Mears/CPG, LLC

 

  •   MESA Products, Inc.

Pipeline Civil Surveying:

 

  •   Charley Foster & Associates

 

  •   Lonnie Harper & Associates

 

II. Vendors

Pipe Mills, DSAW:

 

  •   Oregon Steel-Spiral Weld

 

  •   Oregon Steel/Campipe-DSAW Long Seam

 

  •   Europipe/Berg

 

A-73



--------------------------------------------------------------------------------

  •   ILVA (Taronto, Italy)

 

  •   IPSCO, Inc.

 

  •   Corinth Pipe Works S.A. (CPW)

Pipe Mills, ERW:

 

  •   American Steel Pipe

 

  •   Stupp/Manesmann

 

  •   LaBarge

 

  •   IPSCO, Inc.

 

  •   Lone Star

Valves, Ball Mainline:

 

  •   Cooper-Cameron/Grove/Modern Supply

 

  •   Delta Valve (Valvitralia Group-Italy)

 

  •   SISCO Specialty Products, Inc.

 

  •   Power Valve International

Valves, Control:

 

  •   Fisher

 

  •   Masoneilan

General Pipe, Valves and Fittings:

 

  •   McJunkin

 

  •   Wilson Supply

 

  •   Redman Supply

Bolts, Stud and Gaskets:

 

  •   McJunkin

 

  •   Wilson Supply

 

  •   Redman Supply

Fittings and Flanges (Hy Yield):

 

  •   SISCO

 

  •   LaBarge

 

  •   Wilson Supply

Bends, Induction:

 

  •   Bend Tec

 

A-74



--------------------------------------------------------------------------------

  •   Shaw

 

  •   International Piping Systems

 

  •   American Pipe Bending

Pig Signal:

 

  •   TD Williams

Launch/Receiver Package:

 

  •   Sagebrush

 

  •   Pickett

 

  •   Big Inch

Regulator Package:

 

  •   Sagebrush

 

  •   Pickett

 

  •   Big Inch

 

A-75



--------------------------------------------------------------------------------

ATTACHMENT VIII

ORGANIZATIONAL CHART

LOGO [g51199img_001.jpg]

 

A-76



--------------------------------------------------------------------------------

ATTACHMENT IX

CHENIERE’S HEALTH, SAFETY AND ENVIRONMENTAL POLICIES

 

1. General Guidelines

Health, safety and safeguarding of the environment are within Cheniere’s core
values. Willbros shall take into consideration health, safety and the
environment (“HSE”) throughout execution of the Work.

The minimum approach to the management of HSE issues is generally described in
this Attachment IX, and Willbros shall comply with such minimum requirements
and, to the extent possible, maintain the highest level of HSE stewardship for
Work of this nature during the execution of the Work. At a minimum, the Work and
Willbros’ HSE activities and plans shall comply with: (i) all Applicable Codes
and Standards; (ii) all Applicable Laws, including 29 C.F.R. Part 1910, CERCLA,
SARA, and all other applicable environmental laws, regulations and requirements;
(iii) the FERC Certificate, and (iv) the most current FERC-authorized Wetland
and Waterbody Construction and Mitigation Procedures and the Upland Erosion
Control, Re-vegetation, and Maintenance Plan.

 

2. Safety Management

Cheniere’s general HSE policies shall apply to Willbros and its Subcontractors
and Vendors performing Work at the Work Site, and shall apply to the fullest
extent practical at all other sites where Work is being performed for Cheniere
or where Cheniere personnel are involved.

Willbros shall pay the highest regard to safety and shall conform to all
safety-related requirements set forth in the Agreement, including this
Attachment IX and Schedule “D”.

Willbros shall be responsible for the safe performance of the Work under the
Agreement, including: (i) the safety of all of the employees, agents,
representatives and invitees of Willbros and its Subcontractors and Vendors
engaged in the performance of the Work; (ii) ensuring that all Willbros
Personnel are familiar with and will apply all applicable HSE rules and
regulations; (iii) providing safety incident reports to Cheniere in accordance
with the Agreement; (iv) providing a safe working environment at the Work Site;
(v) the safe performance of the Work by all Willbros Personnel; and
(vi) ensuring that awareness of the importance of safety is actively promoted at
the Work Site.

 

3. Environmental Management

Willbros shall pay the highest regard to protection of the environment and shall
carry out environmental management to ensure that the Work is performed in an
environmentally sound manner and in compliance with all provisions of the
Agreement, including this Attachment IX, regarding the environment and
Applicable Law.

 

A-77



--------------------------------------------------------------------------------

Willbros’ objective shall be to ensure, through the proper application of its
environmental protection procedures, that the Work is: (i) managed, planned and
engineered to minimize any impact upon the environment; (ii) performed and
completed without incidents detrimental to the environment; and (iii) performed
in full compliance with the environmental policy objectives.

 

4. Willbros HSE Plan

Willbros shall incorporate all health, safety and environmental requirements of
the Agreement, including this Attachment IX, into Willbros’ HSE plan which it
shall implement and adhere to during the performance of the Work.

Willbros HSE plan shall contain a full description of the safety and
environmental rules, procedures, guidelines, and Work instructions applicable at
the Work Site, which Willbros shall use to ensure the safe and environmentally
friendly management of the Work. The HSE plan shall cover all phases of the Work
and all activities through Final Acceptance and shall specifically describe
safety and environmental management at the Work Site.

The HSE plan shall address all safety and environmental matters relevant to the
Work, including the following: (i) safety meetings and safety events;
(ii) safety inspections; (iii) training schedule; (iv) safety reviews at the
Work Site; (v) construction safety reviews; (vi) all reasonable emergency
response plans, medical emergency plans; (vii) plans to control the possession
and use of firearms, alcohol and controlled substances; and (viii) a Spill
Prevent, Control and Countermeasure (SPCC) plan.

Cheniere, at its sole discretion, may audit Willbros’ performance of the Work to
ensure that the Agreement requirements for safety and the environment are being
satisfied in all respects. Any audits performed shall be based upon Willbros’
safety and environmental manual(s), procedures, and plans. Willbros, at its sole
cost, shall immediately correct any nonconformance identified by Cheniere or its
auditors.

 

A-78



--------------------------------------------------------------------------------

ATTACHMENT X – PART 1

WILLBROS’ INTERIM LIEN AND CLAIM WAIVER

(To be executed by Willbros with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF ___________________

The undersigned, Willbros Engineers, Inc. (“Willbros”), has been engaged under a
Pipeline Construction Contract with Cheniere Sabine Pass Pipeline Company
(“Cheniere”), to furnish certain materials, equipment, services, and/or labor
for the project known as 42-inch Sabine Pass Pipeline Project (the “Project”),
which is located in Cameron Parish, State of Louisiana described in more detail
as follows:

_______________________________________________________________________ (the
“Property”).

Upon receipt of the sum of U.S.$___________________ (amount in invoice submitted
with this Interim Lien and Claim Waiver), Willbros waives and releases any and
all liens or claims of liens against the Project and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
tort, equity or otherwise that Willbros has or may have against Cheniere through
the date of _______________________, 20___ (date of the invoice submitted with
this Interim Lien and Claim Waiver). Exceptions as follows:

_______________________________________________________________________________________________

_______________________________________________________________________________________________

(if no exception entry or “none” is entered above, Willbros shall be deemed not
to have reserved any claim.)

Willbros represents that all Subcontractors, Vendors, sub-subcontractors and
employees of Willbros have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through ___________,
20__ (date of last prior invoice) for the Project. Exceptions as follows:

___________________________________________________________________________________.

(if no exception entry or “none” is entered above, all such payments have been
made )

This Interim Lien and Claim Waiver is freely and voluntarily given and Willbros
acknowledges and represents that it has fully reviewed the terms and conditions
of this Interim Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Interim Lien and Claim Waiver, that it has voluntarily
chosen to accept the terms and conditions of this Interim Lien and Claim Waiver
in return for the payment recited above.

 

FOR WILLBROS:

Applicable to Invoice(s) No. ___

Signed: 

      

(SEAL)

By: 

      

Title: 

      

Date: 

      

AFFIDAVIT

On this          day of                     , 20     , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Willbros and that this
document was signed under oath personally and on behalf of Willbros.

 

  

Notary Public

My term expires (date):

    

 

A-79



--------------------------------------------------------------------------------

ATTACHMENT X – PART 2

WILLBROS’ FINAL LIEN AND CLAIM WAIVER

(To be executed by Willbros with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF ___________________

The undersigned, Willbros Engineers, Inc. (“Willbros”), has been engaged under
an agreement with Cheniere Sabine Pass Pipeline Company (“Cheniere”), to furnish
certain materials, equipment, services, and/or labor for the project known as
the 42-inch Sabine Pass Pipeline Project (“Project”), which is located in
Cameron Parish, State of Louisiana and more particularly described as follows:

_______________________________________________________________________ (the
“Property”).

Upon receipt of the sum of U.S.$__________________ (amount in invoice for final
payment submitted with Willbros’ Final Lien and Claim Waiver), Willbros waives
and releases all liens or claims of liens against the Project and the Property
and all claims, demands, actions, causes of actions or other rights at law, in
contract, tort, equity or otherwise that Willbros has, may have had or may have
in the future against Cheniere arising out of the agreement or the Project,
whether or not known to Willbros at the time of the execution of this Final Lien
and Claim Waiver.

Willbros represents that all of its obligations, legal, equitable, or otherwise,
relating to or arising out of its work on the agreement, Project or subcontracts
have been fully satisfied (except for that work and obligations that survive the
termination or expiration of the agreement, including warranties and correction
of defective services), including, but not limited to payment to Subcontractors,
Vendors and employees and payment of taxes.

This Final Lien and Claim Waiver is freely and voluntarily given, and Willbros
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Final Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Final Lien and
Claim Waiver in return for the payment recited above. Willbros understands,
agrees and acknowledges that, upon payment, this document waives rights
unconditionally and is fully enforceable to extinguish all claims of Willbros as
of the date of execution of this document by Willbros.

 

FOR WILLBROS:

Applicable to Invoice No(s): ALL     (If all, print “all”)

Signed: 

      

(SEAL)

By: 

      

Title: 

      

Date: 

      

AFFIDAVIT

On this          day of                    , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Willbros and that this
document was signed under oath personally and on behalf of Willbros.

 

  

Notary Public

My term expires (date):

    

 

A-80



--------------------------------------------------------------------------------

ATTACHMENT X – PART 3

SUBCONTRACTORS’ INTERIM LIEN AND CLAIM WAIVER

(To be executed by Subcontractor or Major Vendor [as applicable] with each
invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF ___________________

The undersigned, ___________________________ (“Subcontractor”) who has, under an
agreement with Willbros Engineers, Inc. (“Willbros”), furnished certain
materials, equipment, services, and/or labor for the project known as the
42-inch Sabine Pass Pipeline Project (the “Project”), which is located in
Cameron Parish, State of Louisiana described in more detail as follows:

_______________________________________________________________________(the
“Property”).

Upon receipt of the sum of U.S.$___________________ (“Current Payment”),
Subcontractor waives and releases any and all liens or claims of liens against
the Project and the Property and all claims, demands, actions, causes of action
or other rights at law, in contract, tort, equity or otherwise that
Subcontractor has or may have against Cheniere Sabine Pass Pipeline Company
(“Cheniere”) and Willbros through the date of _______________, 20___ (“Current
Date”). Exceptions as follows:

___________________________________________________________________________________.

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor further represents that all employees, laborers, materialmen,
sub-subcontractors and subconsultants employed by Subcontractor in connection
with the Project have been paid for all work, materials, equipment, services,
labor and any other items performed or provided through _______________, 20__
(date of last prior Invoice). Exceptions as follows:

___________________________________________________________________________________.

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Lien and Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Lien and Claim Waiver, that it has voluntarily chosen to
accept the terms and conditions of this Subcontractor’s Interim Lien and Claim
Waiver in return for the payment recited above.

 

FOR SUBCONTRACTOR :

Applicable to Invoice(s) No. ___

Signed: 

      

(SEAL)

By: 

      

Title: 

      

Date: 

      

AFFIDAVIT

On this          day of                    , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

  

Notary Public

My term expires (date):

    

 

A-81



--------------------------------------------------------------------------------

ATTACHMENT X – PART 4

SUBCONTRACTORS’ FINAL LIEN AND CLAIM WAIVER

(To be executed by Subcontractor or Major Vendor [as applicable] with the
invoice for final payment)

STATE OF LOUISIANA

PARISH OF ___________________

The undersigned, (“Subcontractor”), has, under an agreement with Willbros
Engineers, Inc. (“Willbros”), furnished certain materials, equipment, services,
and/or labor for the Project known as the 42-inch Sabine Pass Pipeline Project
(“Project”), which is located in Cameron Parish, State of Louisiana and more
particularly described as follows:

_______________________________________________________________________(the
“Property”).

Upon receipt of the sum of U.S.$                    , Subcontractor waives and
releases any and all liens or claims of liens against the Project and the
Property, all claims, demands, actions, causes of action or other rights at law,
in contract, tort, equity or otherwise against Cheniere Sabine Pass Pipeline
Company (“Cheniere”) or Willbros, and any and all claims or rights against any
labor and/or material bond, which Subcontractor has, may have had or may have in
the future arising out of the agreement between Subcontractor and Willbros, the
Project or the Property, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Lien and Claim Waiver.

Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the agreement between Willbros and
Subcontractor, the Project, the Property or sub-subcontracts have been fully
satisfied (except for that work and obligations that survive the termination or
expiration of the agreement between Subcontractor and Willbros, including
warranties and correction of defective services), including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.

This Subcontractor’s Final Lien and Claim Waiver is freely and voluntarily given
and Subcontractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver, that
it is fully informed with respect to the legal effect of this Subcontractor’s
Final Lien and Claim Waiver, and that it has voluntarily chosen to accept the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver in
return for the payment recited above. Subcontractor understands, agrees and
acknowledges that, upon payment, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

 

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL (If all, print “all”)

Signed: 

      

(SEAL)

By: 

      

Title: 

      

Date: 

      

AFFIDAVIT

On this          day of                    , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

  

Notary Public

My term expires (date):

    

 

A-82



--------------------------------------------------------------------------------

SCHEDULE “B”

SCOPE OF WORK FOR THE PROJECT

TABLE OF CONTENTS

 

1. PROJECT MANAGEMENT AND ENGINEERING

   B-2

2. MATERIAL PROCUREMENT

   B-3

3. CONSTRUCTION MANAGEMENT

   B-4

4. CONSTRUCTION

   B-5

5. DELIVERABLES

   B-6

ATTACHMENT I WORK SITE

   B-7

ATTACHMENT II FLOW SCHEMATIC

   B-8

 

B-1



--------------------------------------------------------------------------------

SCHEDULE “B”

SCOPE OF WORK FOR THE PROJECT

Willbros shall perform the Project management, engineering, material
procurement, construction management and construction for the Project as
described in the Agreement and herein, including providing all deliverables
described below.

1. PROJECT MANAGEMENT AND ENGINEERING

A Willbros project manager shall provide management and direction for the
Project. Project controls shall maintain a detailed Work Plan with activities
planned for the Work as set forth in Paragraph 6 of Schedule “A”. Following
construction, Willbros will assemble completion report data, hydrostatic test
records, non-destructive testing records, internal geometry pig results, Vendor
data and material certifications, MAOP establishment records, and other
inspection certificates.

Without limiting the generality of the foregoing, the Project management and
engineering portion of the Work to be performed by Willbros shall include:

 

1.1 Perform Project management, controls and reporting;

 

1.2 Prepare design basis document using the following design parameters:

 

Class Locations (to be field verified)   

Class 1

   MP 0 to MP 11

Class 3

   MP 11 to MP 16 Design Pressure, psig    1440 Operating Temperature, ºF    20
- 100 Corrosion Allowance, inches    nil Pipe Diameter, inches    42 Pipe W.T.
and Grade   

F = 0.72

   0.600” API 5L - X70

F = 0.60

   0.700” API 5L - X70

F = 0.50

   0.864” API 5L - X70 External Coatings   

FBE

   14 - 16 mils

Ruff Coat or equal

  

            (for concrete coated pipe)

   3 - 5 mils (in addition to FBE)

Abrasion Resistant Coating (for road bores)

   32 mils

Internal Liquid Epoxy Coating

   1.5 mils Minimum Bend Radius for Pigging    5 pipe diameters Concrete Weight
Coating    6” thick, 190 pcf (0.600” W.T. pipe)   

5” thick, 190 pcf (0.864” W.T. pipe)

 

1.3 Perform population density analysis to finalize class locations;

 

B-2



--------------------------------------------------------------------------------

1.4 Perform field reconnaissance and gather site specific data at appurtenance
locations and crossings, including foreign pipeline crossings;

 

1.5 Provide engineering input for permit applications, in accordance with
Paragraph 2.3 of Schedule “A”;

 

1.6 Perform detailed design of the pipeline and all ancillary facilities of the
Project, with reference to the flow schematic located in Attachment II;

 

1.7 Prepare Drawings and Specifications with bills-of-materials and construction
typicals, in accordance with the Agreement, including Schedule “D”, and
Paragraphs 2.7 and 2.8 of Schedule “A”;

 

1.8 Modify, as required and in accordance with this Agreement, the
Cheniere-provided drawings listed in Paragraph 5.3 of Schedule “A”.

 

1.9 Perform geotechnical investigations at monitor-regulator and scraper
launcher site;

 

1.10 Perform cathodic protection system design;

 

1.11 Prepare construction Specifications with hydrostatic test plan, in
accordance with Schedule “D”;

 

1.12 Prepare job data books which will including hydrostatic test records,
welding records, as-built Drawings, certified Vendor Drawings, material
certifications, operating and maintenance instructions for purchased equipment,
spare parts lists, Warranties, as-built survey data and results of the internal
geometry pig results in an electronic format compatible with the GIS of
Cheniere’s choice;

 

1.13 Provide engineering support during construction, commissioning and Start-up
of the Project; and

 

1.14 Prepare construction bid solicitation packages, solicit bids, analyze bids
and award construction Work to a bidder , in accordance with Paragraphs 3.3,
3.4, and 3.5 of Schedule “A”.

2. MATERIAL PROCUREMENT

The procurement portion of the Work to be performed by Willbros shall include:

 

2.1 Develop major material Specifications, in accordance with Schedule “D”, and
solicit and evaluate bids for such materials;

 

2.2 Issue purchase orders for all permanent materials and provide shipping
instructions to Vendors;

 

2.3 Expedite and coordinate material shipments;

 

2.4 Review and approve Vendor Drawings and data submittals;

 

2.5 Obtain material certification records;

 

2.6 Process material receiving reports and Vendor invoices;

 

B-3



--------------------------------------------------------------------------------

2.7 Make timely and appropriate payments to Vendors;

 

2.8 Perform the following inspections at the Vendor’s plant before material
shipment:

 

  2.8.1  Pipe mill (review manufacturing procedures, attend pre-production
meeting, and perform inspections during pipe manufacturing);

 

  2.8.2  Fusion-bonded epoxy coating;

 

  2.8.3  Concrete coating;

 

  2.8.4  Launcher skid; and

 

  2.8.5  Monitor regulator skid;

 

2.9 Receive, inspect and inventory materials at the Work Site; and

 

2.10 Provide recommended spare parts list for commissioning, operations and
maintenance (spare parts may, at Cheniere’s sole discretion, be purchased by
Cheniere); the cost of such spare parts is not included within the Guaranteed
Maximum Price.

3. CONSTRUCTION MANAGEMENT

A field office staffed with Willbros Personnel including a field project
manager, an office manager/assistant will be established at the Work Site in the
Johnson’s Bayou area, in accordance with Paragraph 4.2 of Schedule “A”.
Inspection services will be subcontracted to a qualified firm or self-performed
by Willbros in accordance with Paragraph 7 of Schedule “A”. The construction
survey will include a 5-man crew for construction staking and a 2-man and 3-man
crew for as-built surveys. These crews will by supervised by Willbros’ chief
supervisor.

Without limiting the generality of the foregoing, the construction management
portion of the Work to be performed by Willbros shall include:

 

3.1 Prepare digital alignment maps, showing the pipeline centerline, property
ownership and land base information;

 

3.2 Prepare road crossing permit Drawings;

 

3.3 Perform pre-construction staking for the pipeline, including sites for
scraper launcher, monitor regulator station, side valves, mainline valves and
other pipeline appurtenances;

 

3.4 Perform pre- and post-construction topographic civil surveys of the wetlands
crossed within the pipeline right-of-way between stations 62+35 and 480+34 to
confirm ground contour restoration at the conclusion of construction is in
accordance with the FERC certificate. The surveys will be conducted at the time
of restoration and used to ensure compliance prior to demobilization of the
construction Subcontractor. Drawing exhibits with the location of the surveys
and cross-sections of the pre- and post-construction transects will be prepared.
The pre- and post-construction ground elevation tolerance shall be minus zero
(0), plus six (6) inches;

 

B-4



--------------------------------------------------------------------------------

3.5 Perform as-built surveys and prepare as-built Drawings following
construction in accordance with Schedule “D” and Paragraphs 2.7 and 2.8 of
Schedule “A”. All survey information shall be geo-referenced. Survey data
processing will be performed so that all data collected is delivered in an
electronic format compatible with the GIS of Cheniere’s choice;

 

3.6 Perform construction inspection through a qualified independent third party
to ensure that construction meets the requirements of the Specifications,
Drawings, easements, Applicable Law, Applicable Codes and Standards, permit
provisions and all other requirements of construction included in the Agreement;
and

 

3.7 Provide commissioning and Start-up support, as required by Cheniere,
excluding gas handling services.

4. CONSTRUCTION

The construction portion of the Work to be performed by Willbros or its
Subcontractors shall include:

 

4.1 Perform pipeline construction, including clearing, grading, stringing,
bending, ditching, laying, welding, coating, tie-ins, lowering-in, backfilling,
testing and cleanup;

 

4.2 Install pipeline monitor regulator station, pig launcher, side valves,
mainline valves, and pipeline appurtenances (CP test stations and line markers).
The outlet end of the pipeline will have a weld cap with 2-inch coupling,
nipple, plug valve and plug;

 

4.3 Perform internal geometry pig survey on the completed pipeline construction
prior to the introduction of natural gas or nitrogen to verify that there are no
dents with dimensions greater than what 49 C.F.R. Part 192 or ASME B31.8 codes
allow;

 

4.4 Install pre-fabricated assemblies, including:

 

  4.4.1  Monitor-regulator station (skid-mounted) on pile-supported platform;

 

  4.4.2  Pig launcher (skid-mounted) on pile-supported platform; and

 

  4.4.3  30-inch NGPL side tap;

 

  4.4.4  42-inch mainline valve assembly; and

 

  4.4.5  42-inch mainline valve and 42-inch side valve;

 

4.5 De-water, clean and dry the interior of the pipeline using a series of
displacement and cleaning pigs propelled by dry air to achieve a dew point of
negative forty degrees Fahrenheit (-40ºF) or less. After drying, the pipeline
will be shut-in and pressurized to five (5) psig with dry air.

 

4.6 Tie-in pipeline to liquefied natural gas terminal at launcher site; tie-in
at Johnson’s Bayou will be by others;

 

4.7 Perform site Work at the Work Site, including installation of chain link
fence with drive-through and walk gates, grading and installation of rock;

 

B-5



--------------------------------------------------------------------------------

4.8 Perform Non-destructive testing (NDT) through a qualified third party
inspector; radiography inspection shall be performed on 100-percent of girth
welds, and a NDT auditor shall be required; and

 

4.9 Cheniere shall provide Willbros access to and use of Cheniere’s dock at the
liquefied natural gas terminal for offloading pipe and major equipment skids
from barges. Cheniere shall also provide access to and use of a yard at the
liquefied natural gas terminal for staging and pipe storage. Willbros may, with
Cheniere’s prior written approval, use an alternate docking facility and/or yard
in the Work Site.

5. DELIVERABLES

The following deliverables are considered part of the Work and shall be provided
by Willbros during the development and execution of the Project:

 

5.1 Drawings (refer to Attachment I of Schedule “D”)

 

5.2 Specifications (refer to Attachment II of Schedule “D”)

 

5.3 Job Data Book

 

  5.3.1  Hydrostatic tests

 

  5.3.2  Material purchase orders

 

  5.3.3  Material certifications

 

  5.3.4  Certified Vendor Drawings

 

  5.3.5  Operating and maintenance instructions for purchased equipment

 

  5.3.6  Spare parts lists

 

  5.3.7  Warranties

 

  5.3.8  As-built Drawings (with GIS compatible data)

 

  5.3.9  Welder qualifications

 

  5.3.10  Welding procedure(s)

 

  5.3.11  Weld records summary

 

  5.3.12  Internal geometry pig results (with GIS compatible data)

 

5.4 Administrative

 

  5.4.1 Monthly progress and cost status reports

 

  5.4.2 Monthly Project Schedule updates

 

  5.4.3 Monthly procurement status reports

 

  5.4.4 Meeting notes

 

B-6



--------------------------------------------------------------------------------

ATTACHMENT I

WORK SITE

LOGO [g51199img_002.jpg]

Proposed 42” Natural Gas Pipeline Project

 

B-7



--------------------------------------------------------------------------------

ATTACHMENT I I

FLOW SCHEMATIC

 

B-8



--------------------------------------------------------------------------------

SCHEDULE “C”

INTENTIONALLY OMITTED

 

C-1



--------------------------------------------------------------------------------

SCHEDULE “D”

APPLICABLE CODES AND STANDARDS, DRAWINGS AND SPECIFICATIONS

TABLE OF CONTENTS

 

1. APPLICABLE CODES AND STANDARDS

   D-2

2. DRAWINGS

   D-3

3. SPECIFICATIONS

   D-3

ATTACHMENT I DRAWINGS

   D-4

ATTACHMENT II SPECIFICATIONS

   D-5

 

D-1



--------------------------------------------------------------------------------

SCHEDULE “D”

APPLICABLE CODES AND STANDARDS, DRAWINGS AND SPECIFICATIONS

1. APPLICABLE CODES AND STANDARDS

During the execution of the Work, Willbros shall comply with the latest edition
of the following Applicable Codes and Standards, irrespective of the
specification of any earlier date or edition. In the event of a conflict between
the Applicable Codes and Standards and the Specifications, Willbros shall
promptly notify Cheniere of the conflict. The specific Applicable Codes and
Standards listed in this Schedule with respect to each organization (e.g., API)
are not meant to be an exclusive list of such Applicable Codes and Standards
that must be adhered to with respect to each such organization as they are
applicable to the Work.

The Project and all related facilities will be designed in accordance with Part
192, Title 49 of the Code of Federal Regulations “Transportation of Natural and
Other Gas By Pipeline: Minimum Federal Safety Standards” (latest edition).

 

AASHTO    American Association of State Highway and Transportation Officials
AISC    American Institute of Steel Construction ANSI    American National
Standards Institute API    American Petroleum Institute ASCE    American Society
of Civil Engineers ASME    American Society of Mechanical Engineers ASTM   
American Society of Testing and Materials AWS    American Welding Society EPA   
Environmental Protection Agency FM    Factory Mutual IEEE    Institute of
Electrical and Electronics Engineers IES    Illuminated Engineering Society ISA
   Instrument Society of America MSS    Manufacturers Standardization Society of
the Valve and Fitting Industry NACE    National Association of Corrosion
Engineers NEMA    National Electrical Manufacturers Association NFPA    National
Fire Protection Association OSHA    Occupational Safety and Health Act UBC   
Uniform Building Code UL    Underwriters Laboratories NEC    National Electrical
Code (NFPA 70)

 

D-2



--------------------------------------------------------------------------------

2. DRAWINGS

Willbros shall provide the Drawings listed in Attachment I of this Schedule “D”
in accordance with this Agreement.

3. SPECIFICATIONS

The Specifications include the material/equipment specifications, design
specifications, construction specifications, and inspection specifications
included in Attachment II of this Schedule “D”.

END OF SCHEDULE “D”

 

D-3



--------------------------------------------------------------------------------

ATTACHMENT I

DRAWINGS

1. FERC Alignment Sheets

2. Construction Alignment Drawings

3. As-Built Alignment Drawings

4. Highway Crossing Plan/Profile

5. Typical Parish Road Crossing

6. Site Specific Wetland Construction Plan

7. Hydrostatic Test Profile

8. Foreign Pipeline Crossings

9. Construction Typicals

10. Notes and Legend Sheet

11. Scraper Launcher and Inlet Pressure Regulator Plot Plan

12. Side Valve Plan and Elevation

13. Mainline Valve Plan and Elevation

14. Scraper Launcher and Monitor Regulator Platforms

15. Pile and Pile Cap Details and Plot Plans

16. Fence Standard

17. Monitor Regulator Skid Layout

18. Scraper Launcher Skid Layout

19. Scraper Launcher Piping Hookup Details

20. Monitor Regulator Piping Hookup Details

21. Pipeline System P&ID

22. Valve Operator Details

 

D-4



--------------------------------------------------------------------------------

ATTACHMENT II

SPECIFICATIONS

1. Submerged Arc Welded Line Pipe Longitudinal Seam

2. Submerged Arc Welded Line Pipe Helical Seam

3. Stock Pipe Seamless, SAW and ERW

4. Handling, Storage and Shipment of Line Pipe

5. Yard Applied Pipe Coating

6. Yard Application of Concrete Coating to Pipe

7. Internal Coating of Line Pipe

8. Induction Bending of Line Pipe

9. High Strength Wrought Welding Fittings

10. Application of Protective Coating Systems

11. Valve Procurement (API 6D, 12-inch and larger)

12. Pneumatic Quarter Turn Valve Operators

13. Pressure Regulation Valves

14. Line Pipe Inspection

15. Geotechnical Investigation

16. Construction of Pipeline and Related Facilities

17. Hydrostatic Test Plan

18. Welding Procedures

19. As-Built Survey Procedure

 

D-5



--------------------------------------------------------------------------------

SCHEDULE “E”

INTENTIONALLY OMITTED

 

E-1



--------------------------------------------------------------------------------

SCHEDULE “F”

PROJECT SCHEDULE

 

F-1



--------------------------------------------------------------------------------

LOGO [g51199img_003.jpg]

 

F-2



--------------------------------------------------------------------------------

LOGO [g51199img_004.jpg]

 

F-3